                    Case 2:19-bk-22444-SK                   Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                  Desc
'                                                           Main Document    Page 1 of 58
                            .   . .   * #e      4     . *
                                                                                                                                       .          .
                                                                                                                                                  .,.- .
                                                                                                                                                                 $
                                                                                                                                                                 ù
    (
                                                                                                                                                ,....- -
                                                                                                                                                                 j
                                                                                                                                   &kjr-,'% c
        Uni
          ted StatesBankruptcyCourtforthe:CENTRAL DISTRICT OF CALIFORNIA                                               '
                                                                                                                       .           uwI -
                                                                                                                                       ,2 ûlq
                                                                                                                              t   ..       ..'x s (.
        Case numberçIfknown):                                           Chapteryouare fi
                                                                                       ling under:                                                          ..
                                                                                                                                                             '
                                                                        d chapter7
                                                                        Q chapter11
                                                                        Q chapter12
                                                                        Q chapter13                                               Q checkifthisisan
                                                                                                                                     amended filing


    O#icialForm 101
    V oluntary Petition for Individuals Filing for B ankruptcy                                                                                               12//7
    The bankruptcyforms useyou and Debtor1to referto a debtorfiling alone.A m arried couple may file a bankruptcy case together- called a
    jointcascu andinjointcases,theseformsuseyoutoaskforinformationfrom bothdebtors.Forexample,ifaform asks,$'Doyouownacaq''
    the answ erwould be yes ifeitherdebtorowns a car.W heninformation i
                                                                      s needed aboutthe spouses separately,theform uses Debtor1and
    Debtor2todistinguishbetweenthem.Injointcases,oneofthespousesmustrepod informationasDebtor1andtheotherasDebtor2.The
    same person m ustbe Debtor1 in aIlofthe forms.
    Beascomplete and accurate as p ssible.Iftwo married people arefilingtogether,both are equally responsibleforsupplying correct
    information.Ifmore space is needed,attacha separatesheetto thisform.On the top ofanyadditionalpages,write yourname and case number
    (i
     fknown).Answereveryquestion.
        '
            .          Identify Yourself

                                               AboutDebtor1:                                            AboutDebtor2(SpouseOnlyinaJointCase):
    1. Yourfullnam e
                W ri
                   te the namethatison your CHRISTOPHER
                government-issued pi
                                   cture    Firstname                                                   Firstname
                identi
                     fi
                      cation(forexampl
                                     e,
                yourdri
                      ver'sIicense or          JASON
                passpod).                      Middle name
                Bring yourpicture              W ATERS
                identificationtoyourm eeting   Lastname                                                 Lastname
                with the trustee.
                                               Suffix(Sr.,Jr.,II,111)                                   Suffi
                                                                                                            x(Sr.,Jr.,II
                                                                                                                       ,11)



    2. AIIothernam es you                      JASON
       have used in the Iast8                  Firstname                                                Firstname
       yeao
       Include yourmarri
                       ed or                   Middle name                                              Middle name
                m aiden names.                 W ATERS
                                               Lastname                                                  Lastname


                                               Firstname                                                 Firstname

                                               Middle name                                              Middle name

                                               Lastname                                                  Lastname




    3. OnlytheIast4 digi
                       tsof
       yourSocialSecurity                      xxx - xx - 2                  0     5     2              xxx
       num berorfederal                        OR                                                       OR
                IndividualTaxpayer             9
                Identification num ber           xx - xx -                                              9 xx - xx -
                (ITIN)
    Offi
       cialForm 101                                       Voluntary Petition forIndividuals Filing forBankruptcy                                   page 1
          Case 2:19-bk-22444-SK                  Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                Desc
                                                 Main Document    Page 2 of 58
oebtor1     CHRISTOPHER J.W ATERS                                                          Case numberf'knownt
            FirstName   MiddleName             LastName



                                     AboutDebtor1:                                              AboutDebtor2(SpouseOnl
                                                                                                                     yinaJointCase):

   Any business names                D                                                          Q lhavenotusedanybusinessnamesorElNs.
   and Em ployer                         1have notused any business names orE1
                                                                             Ns.
   Identification Num bers
   (E1N)you have used in             KARYN LEVER GROUP INC
   the Iast8 years                   Businessname                                               Business name
   Includetradenamesand              RESTART SOLAR LLC
   doing busi
            nessasnames              Businessname                                               Business name

                                      XX-XXXXXXX

                                      UNKNOW N



s. W here you Iive                                                                              IfDebtor2 Iives ata differentaddress:

                                     1001 FREMONT AVE #3763
                                     Number       Street                                        Number       Street




                                     SOUTH PASADENA                    CA       91030
                                     City                              State   ZIP Code         City                             State    Z1P Code

                                     LOS ANGELES COUNTY
                                     CounN                                                      County

                                     Ifyourmailing address is differentfrom the one             lfDebtor2's mailing address is differentfrom
                                     above,fillitin here.Notethatthe courtwillsend              yours,fillitin here.Note thatthe courtwillsend
                                     anynoti
                                           cestoyou atthismai  lingaddress.                     anynoticestothis mailing address.


                                     Number       Street                                        Number       Street

                                     P.O.Box


                                                                                                CW                                State   ZIPCode


6. W hy you are choosing             Checkone:                                                  Checkone.
                                                                                                        .
   thisdistricttofile for
   bankruptcy                        Z OvertheIast180daysbeforefi
                                                                lingthi
                                                                      speti
                                                                          ti
                                                                           on,I                 Q OvertheIast180daysbeforefi
                                                                                                                           lingthi
                                                                                                                                 speti
                                                                                                                                     tion,I
                                         have livedin thisdistrictlongerthan in anyother             have l ivedinthisdislri
                                                                                                                           d longerlhan inanyother
                                         distri
                                              ct.                                                    district.
                                     Q Ihaveanotherreason.Explain.                              Q Ihaveanotherreason.Explai
                                                                                                                          n.
                                       (See28U.S.C.51408.)                                           (See28U.
                                                                                                            S.C.514Q8.)




Offici
     alForm 101                                Voluntary Petition forIndividuals Filing forBankruptcy                               Page2
        Case 2:19-bk-22444-SK                    Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                  Desc
                                                 Main Document    Page 3 of 58
Debtor1      CHRISTOPHER J.W ATERS                                                         Case number(ifknownj
             FirstName   Middl
                             e Name            LastName


'.
           Tellthe CourtAboutYour Bankruptcy Case

7. The chapterofthe                   Checkone.(Forabri efdescriptionofeach,seeNoticeRequiredby11U.S.C.53424b)forIndividualsFi
                                                                                                                             ling
   Bankruptcy Code you                forBankruptcy(Form 2010)).Also,gotothetopofpage1andchecktheappropriatebox.
   are choosing to file               Z Chapter7
   under
                                      Q Chapter11
                                      Q Chapter12
                                      Q chapter13

8. How youwillpaythefee Q Iwillpaythe entirefee when lfile my petition.Pleasecheckwi
                                                                                   ththeclerk'sofficein your
                                        I
                                        ocealcourtformore detai  lsabouthow you ma ypay.Typi  cally,ifyouare payingthe fee
                                        yourself,you m ay pay with cash,cashier's check,orm oney order.Ifyourattorney is
                                        subm itting yourpaymenton yourbehalf,yourattorney may pay wi   th a credi
                                                                                                                tcard orcheck
                                        with a pre-printed address.

                                      Q Ineedto paythe feein installmenî.I   fyou choosethisoption,signand attachtheAppl
                                                                                                                       ication
                                        forIndividualstoPay TheFiling Feein Installments(OfficialForm 103A).
                                      Z Irequestthatmyfee be waived (You mayrequestthisoptiononlyifyouarefilingforChapter7.
                                        ByIaw,ajudge may,butisnotrequired to,waiveyourfee,andmaydosoonlyifyourincome is
                                         l
                                         essthan 150% ofthe officialpoverty line thatapplies to yourfam il
                                                                                                         y size and you are unable to
                                         paythefeein installments).lfyouchoose thisoption,youmustfillouttheApplicationtoHave the
                                         Chapter7Fil
                                                   ing Fee Waived'  toffi
                                                                        cialForm 103B)and fil
                                                                                            e itwi
                                                                                                 thyourpetition.

9. Have you filed for                 W No
   bankruptcy within the
   Iast8 years?                       Q Yes ni
                                             stri
                                                ct                                 when                     Casenumber
                                                                                           MM / DD /YYYY
                                               District                            When                     Case number
                                                                                           MM / DD /YYYY
                                               District                            When                     Case number
                                                                                           MM / DD /YYYY


1c.Are any bankruptcy                 ? xo
   cases pending orbeins              Q Yes.   Debtor
     filed by a spouse w ho is                               ..                                             Relati
                                                                                                                 onshi
                                                                                                                     ptoyou
     notfiling this case w ith                 oi
                                                strict                             when                    case number,ifknown
     you,orby a business                                                                   Mu /oo /vyyv
     padner,orby an
     affiliate?
                                               Debtor             .                                        Relationship toyou
                                               District                            W hen                   Case number,ifknown
                                                                                           MM /DD /YYYY


11.Dojourentyour                      Q No. GotoI ine 12.
     resldence?                       W Yes. Hasyourlandlordobtai
                                                                nedanevicti
                                                                          onjudgmentagainstyou?
                                               W No.GotoI ine12.
                                               D Yes.Filoutlniti
                                                               alStatementAboutanEvi
                                                                                   ctionJudgmentAgainstYou(Form 101A)andfileitas
                                                   partofthi
                                                           s bankruptcy peti
                                                                           tion.



Offi
   cialForm 101                                Voluntary Peti
                                                            ti
                                                             onforlndividualsFiling forBankruptcy                                  Page 3
              Case 2:19-bk-22444-SK                    Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                             Desc
                                                       Main Document    Page 4 of 58
oebtor1           CHRISTOPHER J.W ATERS                                                      Case number(ifknokv'
                                                                                                                n)
                 FirslName     Middl
                                   e Name           LastName


'
    .          ReportA boutAny Businesses You 0w n as a Sole Proprietor

12.Are you a sole proprietor Z No.GotoPad4.
   ofany full-orpart-tim e
   business?                 Q Yes.Nameandlocati
                                               onofbusiness
        A sole proprietorship isa
        businessyou operate asan
        indivi
             dual,and isnota                       Name ofbusiness,ifany
        separate legalenti ty such as
        a corporation,partnership,or
        LLC .                                      Number      Street
         Ifyouhave more than one
        soleproprietorship,usea
         separate sheetand attach i t
        tothispetition.                             City                                             State           ZlP Code

                                                   cpeck t
                                                         he appropriateboxto describeyourbusiness:
                                                   D   HeaIthCareBusi ness(asdefinedin11U.S.C.j 101(27A))
                                                   Q   singleAssetRealEstate(asdefinedin11U.S.C.51Q1(51B))
                                                   D   stockbroker(asdefinedin11U.S.C.5101(53A))
                                                   D   commodi tyBroker(asdefinedin11U.S.C.5101(6))
                                                   D   Noneoftheabove

13.Are you filing under                     lfyou are Xng underChapter11,the courmustknow whetheryouare a smal   lbusinessdebtor so thatit
   chapter11 ofthe                          Can Setappropriate deadlines.I
                                                                         fyou indi
                                                                                 catethatyouare a smallbusinessdebtor,you mustattachyour
   Bankruptcy Code and                      mostrecentbalance sheet,statementofoperations,cash-flow statement,and federalincome txreturnori
                                                                                                                                          f
        areyou asmallbusiness anyofthesedocumentsdonotexi
                                                        st,foll
                                                              ow theprocedurein11U.S.C.(
                                                                                       i1116(1)(B).
        debtoo                              W No. Iam notfilingunderChapter11.
        Foradefi
               niti
                  onofsmall
        businessdebtor,See                  D No. Iam fil
                                                        ingunderChapter11,butlam NOT asmallbusinessdebtoraccordingtothedefiniti
                                                                                                                              onin
        11U.S.C.5101(51D).                        theBankruptcyCode.
                                            Q Yes.Iam fil
                                                        ingunderChapter11andIam asmal lbusinessdebtoraccordingtothedefini
                                                                                                                        ti
                                                                                                                         on the
                                                   Bankruptcy Code.

          '
',
                ReportifYou 0wn orHave Any Hazardous Property orAny Property n atNeeds Im m ediate Attention

14.Do you own orhave any                    d No
   property thatposes oris
   alleged to pose a threat                 Q Yes whatisthehazard??
   ofim m inentand
   identifiable hazard to
   public health orsafety?
   Ordo you ow n any
   propedy thatneeds                                Ifi
                                                      m mediate attenti
                                                                      onisneeded,why i
                                                                                     sitneeded?
   im m ediate attention?
        8orexample,doyou own
        perishable goods,orIivestock
        thatmustbe fed,ora building
        thatneeds urgentrepairs?
                                                    W here i
                                                           sthe propedy'
                                                                       ??
                                                                           Number      Street




                                                                           City                                          State   ZIP Code

Offici
     alForm 101                                     Voluntary Petition forIndividuals Filing forBankruptcy                             page 4
         Case 2:19-bk-22444-SK                     Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                            Desc
                                                   Main Document    Page 5 of 58
oebt
   or1         CHRISTOPHER J.W ATERS
              FirstName     MiddleName           LastName


'.
            Explain YourElorts to Reoeive a Briefing About CreditCounseling

1s. Tellthe courtw hether            AboutDebtor1:                                             AboutDebtor2(SpouseOnlyinaJointCase):
    you have received a
     briefing aboutcredit                Youm ustcheckone:                                     Youm ustcheck one:
     counseling,                         Y Ireceivedabriefingfrom anapprovedcredi
                                                                                t              Q Ireceivedabriefingfrom anapproved credi
                                                                                                                                       t
                                           counseling agency withinthe 180 days before I         counseling agencywithin the 180 days before I
     The l aw requiresthatyou              filedthisbankruptcyyetition,andlreceiveda             filedthisbankruptcyjetition,andlreceiveda
     receivea briefingaboutcredit          certificate ofcom pletlon.                            certi
                                                                                                     ficate ofcompletlon.
     counseling before youfil
                            e for          Attach a copy nfthe certificate andthe payment        Attacha copyofthe certi
                                                                                                                       fi
                                                                                                                        cate and the payment
     bankruptcy.You must                   plan,i fany,thatyoudeveloped wi   ththe agency.       plan,ifany,thatyoudevelopedwith theagency.
     truthfullycheckone ofthe
     following choices.Ifyou             Q Ireceivedabriefingfrom anapprovedcredi
                                                                                t              Q Ireceivedabriefingfrom anapprovedcredit
     cannotdo so you are not               counselingagencywithinthe 180days beforel              counseling agencywithin the 180 days before I
     eligible to5I
                 e.
                                           filedthisbankruptcyqetiti
                                           certificate ofcom pletlon.
                                                                      on,butIdonothavea          filedthisbankruptcyqetition,butIdonothavea
                                                                                                 certificate ofcom pletlon.
     Ifyou5Ie anyway,the court             Wi thin 14 daysafteryoufi
                                                                   lethisbankruptcypetiti
                                                                                        on,
     can dismissyourcase,you
                                                                                                 Wi thin 14 daysafteryou fil
                                                                                                                           e thi
                                                                                                                               s bankrupt ypeti
                                                                                                                                              ti
                                                                                                                                               on,
                                           youM UST 5Ie acopyofthecedi   ficate andpayment       youM UST 5Ie a copy ofthe cedifi cateand payment
     willlosew hatevertiling fee           plan,ifany.                                           plan,ifany.
     you paid,and yourcredi  tors
     can begincollection activiti
                                es       Q IcertifythatIaskedforcreditcounseling               Q IcertifythatIaskedforcreditcounseling
     again.                                servicesfrom an approved agency,butwas                 se-ices from anapproved agency,butwas
                                           unable to obtain those services during the 7           unable to obtain those servicesduring the 7
                                           daysafterlmade my request,and exigent                  days afterImade my request,and exigent
                                           circumstances merita 30-day tem orary waiver           circumstances m erita30-day temorarywaiver
                                           ofthe requirem ent.                                    ofthe requirement.
                                           To askfora 30-daytem porarywaiverofthe                 To askfora30-daytemporarywaiverofthe
                                           requirement,attach aseparate sheetexplaini   ng        requirement,attach aseparate sheetexpl      aining
                                           whateffodsyou made to obtai   n the briefing,why       whateffodsyoumadetoobtainthe briefing,why
                                           youwere unabl  e to obtainitb fore youfiled for        youwere unableto obtain i     tb foreyoufiledfor
                                           bankruptcy,andwhatexi    gentcircumstances             bankruptcy,andwhatexi       gentcircumstance
                                           required you to filethiscase.                          requiredyoutofilethi     scase.
                                           Yourcasemay be di      smissed ifthe coud is           Yourcase maybedismissed ifthe courtis
                                           dissatisfied wi thyourreasonsfornotreceiving a         dissati sfi
                                                                                                            edwith yourreasonsfornotrecei     ving a
                                           bri efing beforeyou sl edforbankruptcy.                briefingbefore youfi   led forbankruptcy.
                                           Ifthecourtissatisfiedwithyourreasons,you must          Ifthe coud i s satisfi
                                                                                                                       edwith yourreasons,you must
                                           stillreceive a briefingwithin 30 daysafteryoufi
                                                                                         le.      stillreceive abri efing wi thin 30 daysafteryoufile.
                                           You mustfi   le acertifi
                                                                  cate from the approved          Youmustfil   e a cedi ficatefrom theapproved
                                           agency,along with acopyofthe paymentplanyou            agency,al   ong witha copyofthe paymentplan you
                                           developed,i   fany.I fyou donotdo so,yourcase          devel  oped,i fany.Ifyou do notdo so,yourcase
                                           may be dism i  ssed.                                   maybedi    smi ssed.
                                           Anyextensi   on ofthe 30-daydeadline isgranted         Anyextensi   onofthe 30-daydeadline isgranted
                                           onl yforcauseand isIimited toa maximum of15            onl y forcause and isIi  m ited to a maximum of15
                                           days.                                                  days.
                                         Q lam notrequiredtoreceiveabri
                                                                      efingabout               D Iam notrequiredtoreceiveabriefingabout
                                           creditcounseling because of:                           creditcounseling because of:
                                           Q Incapacity. Ihaveamentalilnessoramental              D Incapacity. Ihaveamentali
                                                                                                                            llnessoramental
                                                            deficiencythatm akes me                                deficiencythatmakesme
                                                            incapable ofrealizing orm aking                        incapable ofrealizing ofmaking
                                                            rationaldecisions aboutfinances.                       rationaldecisions aboutfinances.
                                           Q Disabili
                                                    ty. Myphysicaldisabil
                                                                        itycausesme               Q Disabitity. Myphysicaldi
                                                                                                                           sabil
                                                                                                                               itycausesme
                                                            to be unableto padicipate ina                          to be unabl e to padicipate in a
                                                            briefing i
                                                                     n person,by phone,or                          bri
                                                                                                                     efing in person,byphone,or
                                                            thfoughthe internet,evenafterl                         throughthe i nternet,evenafterl
                                                            reasonabl ytried to do so.                             reasonablytried to do so.
                                           Q Activeduty.Iam currentlyonactivemili
                                                                                tary              Q Activeduty.Iam currentl
                                                                                                                          yonacti
                                                                                                                                vemil
                                                                                                                                    itary
                                                           duty ina mili
                                                                       tarycombatzone.                             dutyina mili
                                                                                                                              tarycombatzone.
                                           I
                                           fyoubelieve you are notrequied to receive a            Ifyou believe youare notrequied to receive a
                                           bri
                                             efing aboutcredi
                                                            tcounseling,you mustfile a            briefing aboutcredi
                                                                                                                    tcounseling,you mustfilea
                                           motionforwai verofcreditcounselingwith the coud.       moti onforwaiverofcreditcounselingwiththe coud.



OfficialForm 101                                 Voluntafy Petition forlndividualsFilingforBankruptcy                              rmge 5
            Case 2:19-bk-22444-SK                     Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                             Desc
                                                      Main Document    Page 6 of 58
oebt
   or1         CHRISTO PHER J.W ATERS                                                         Case oumber(#knowns
              FirstName   Middle Name               LastName



' .     .    Answ erThese Questions for Repoding Purposes

16.W hatkind ofdebts do                 16a.Aru
                                              einyour
                                                 curreddebtsi
                                                        byan pr
                                                             ndimar
                                                               iv   il
                                                                 idualypr
                                                                        consumer
                                                                             yfora debt
                                                                        imaril          s?
                                                                                   personalConsumerdebtsaredefinedin11U.S.C.5101(8)
                                            as                                                 ,fam il
                                                                                                     y,orhousehold purpose.''
   you have?
                                             Q No.GotoIine16b.
                                             W Yes.GotoIine17.
                                        16b.Are yourdebts prim arily business debts? Busi nessdebtsare debtsthatyou i ncurredto obtain
                                            moneyfora businessorinvestmentorthroughthe operati
                                                                                             onofthe business orinve tment.
                                             Q No.Gotobine16c.
                                             Q Yes.GotoIine17.
                                        16c.State the typeofdebtsyouowe thatare no consumerdebts orbusiness debts.


17.Areyou filing under                  Q No. Iam notsl
                                                      ingunderChapter7.
      Chapter77
      Do you estimate thatafter Q Yes.Iam filingunderChapter7.Doyouestimatethatafteranyexemptpropertyisexcludeda d
      any exem ptproperty is                       zdministrative expensesare pai
                                                                                d thatfundswillbe availabl
                                                                                                         e to distributetounsecured credi
                                                                                                                                        tors?
      excludedand                                  B No
      administrativeexpenses                       QY
      are paid thatfunds willbe                          es
      available fordistribution
      to unsecured creditors?
18.How many creditorsdo                 2   1-49
   youestimatethatyou                   D   50-99
   owe?                                 u   1oc-1g9
                                        Q   200-999
19.How much do you                      W   $0-$50,000
   estimate yourassetsto                Q   $50,001-$100,000
   beworth?                             D   sjco,ocl-sscojoco
                                        Q   $500,00141milion
20.How muchdoyou                        Q $0-$50,000
      estimateyourIlabilities           Q $5o,ocj.$1oo,ooo
      to be?                            u $1ooocl-ssoc,coo
                                        1 $500,001-$1milli
                                                         on
' -
             sisn eelow
F                                       Ihaveexaminedthi
                                                       spetition,andIdeclareunderpenal
                                                                                     tyofperjurythattheinformationprovidedi
                                                                                                                          strueand
 oryou                                  correct.
                                        IfIhave chosento 5le underChapter7,Iam aware thatImayproceed,i   feligibl
                                                                                                                e,underChapter7,11,12,or13 of
                                        ti
                                         tle 11,Uni
                                                  ted StatesCode.Iunderstand the reliefavai
                                                                                          lable undereach chapter7,and Ichooseto proceed under
                                        Chapter7.
                                        Ifnoattorney represents me and Idid notpayoragree to pay someone who isnotan attorneyto helpmefil
                                                                                                                                        lout
                                        thi
                                          sdocument,lhaveobtainedandreadthenoti
                                                                              cerequiredby11U.
                                                                                             S.C.5342(b).
                                        Irequestreliefinaccordancewith the chapteroftitle 11,United StatesCode,speci
                                                                                                                   fi
                                                                                                                    ed ithi
                                                                                                                          speti
                                                                                                                              ti
                                                                                                                               on.
                                        1understandmaki
                                                      nga false statement,coeal
                                                                              ingpropedy,or obtaining moneyorpropedybyfraud inconnection
                                        wi
                                         thabankruptcycasecanresul
                                                                 tinfinesupto$250,000,ori
                                                                                        mprisonmentforupto20years,orboth.
                                        18U.S .5 5 ,1341 151 , d357 .
                                        x            >                                             x
                                            Si
                                             gnature of ebtor                                          Si
                                                                                                        gnature ofDebtor2
                                                               .         '#

                                            Executedon p et.,'z/                /                      Executedon
                                                               M   / DD /YYYv                                       MM / DD lYYYY

OficialForm 101                                     Voluntary PetitionforIndividuals Filing forBankruptcy                             Page 6
          Case 2:19-bk-22444-SK                   Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                             Desc
                                                  Main Document    Page 7 of 58
nebtorl     CHRISTOPHER J.W ATERS                                                        Case number(ifknokvn)
            FlrstName   MiddleName              LastName




Foryou ifyou are filing this             The Iaw allows you,as an indivi
                                                                       dual,to representyoursel
                                                                                              fin bankruptcy coud,butyou
bankruptcy w ithoutan                    should understand thatm any people find itextremely di/icultto represent
attorney                                 themselves successfully.Because bankruptcy has Iong-term financialand Iegal
                                         consequences,you are strongly urged to hire a qualified attorney.
Ifyou are represented by
an attorney,you do not                   To be successful,you mustcorredlyfil   e and handle yourbankruptcy case.The rules are veqy
need to file this page.                  technical,and a mistake orinactionmay affet yourri   ghts.Forexample,yourcase may be
                                         dismissed because you did notfi le a required document,pay a fee on time,attend a meeting or
                                         hearing,orcooperate wi th the coud,case trustee,U.S.trustee,bankruptcyadministrator,oraudit
                                         firm ifyourcase i
                                                         s selected foraudi t.lfthathappens,you could Iose yourrightto fi
                                                                                                                        le another
                                         case,oryou may l ose protections,includingthe benefi tofthe automaticstay.
                                         You mustlistal
                                                      lyourproperty and debtsin theschedulesthatyou are required o fil
                                                                                                                     e wi
                                                                                                                        th the
                                         coud.Even ifyou pl
                                                          an to paya padiculardebtou side ofyourbankruptcy,you mustIistthatdebt
                                         inyourschedules.Ifyou do notIi
                                                                      sta debt,the debtmay notbe discharged.Ifyou do notIist
                                         propedyorproperlycl
                                                           aim i
                                                               tas xempt,youmaynotbeabl
                                                                                      e tokeepthepropedy.Thejudgecan
                                         also denyyou a discharge ofaIIyourdebts i fyoudo somethi  ng di
                                                                                                       shonestin yourbankruptcy
                                         case,such as destroying orhiding pr pedy,fal si
                                                                                       fying records,orIying.Indi
                                                                                                                vid albankruptcy
                                         casesare randomlyaudi  ted to determine ifdebtorshave been accurate,truthful,and complete.
                                         Bankruptcy fraud is a serious crime;you could be fined and imprisoned.
                                         Ifyou decide to file withoutan attorney,the coud expects you to follow the rul es as ifyou had
                                         hired an attorney.Tbe coud wilnottreatyou di    fferentlybecause you are filing foryourself.To be
                                         successful,you m ustbe familiarwi   th the United States BankruptcyCode,the FederalRul     es of
                                         Bankruptcy Procedure,and the Iocalrulesofthe courtinwhich yourcase i       s fil
                                                                                                                        ed.You mustal   so
                                         be familiarwi th any state exemption Iawsthatapply.

                                         Are you awarethatfiling forbank ptcy i
                                                                              s a seri
                                                                                     ousactionwi
                                                                                               th Iong-term fnancialand I
                                                                                                                        egal
                                         consequences?
                                         Q No
                                         W Yes
                                         Are youaware thatbankruptcyfraud isa serious cri
                                                                                        m e and thati
                                                                                                    fyourbankruptcy forms are
                                         inaccurate orincompl
                                                            ete,you coul
                                                                       d be fined orimprisoned?
                                         Q No
                                         1 yes
                                         Did you pay oragree to paysomeonewho isnotan attorneyto help you filloutyourbankruptcyforms?
                                         Z No
                                         Q Yes.NameofPerson
                                                   AttachBankruptcyPetitionPreparer'sNotfce,Declaratf
                                                                                                    on,andSi
                                                                                                           gnature(OfficialForm 119).


                                         Bysi gning here,Iacknowledge thatIunderstand the risks invol
                                                                                                    ved in fling withoutan attorney.I
                                         have read and understood thi
                                                                    s notice,and Iam aware thatfiling a bankruptcy case withoutan
                                         attorneymaycause me to lose my rights orpropedyif1do notproperlyhandle the case.

                                     x                     w                                 x
                                          Signature ofDe or1                                      Signature ofDebtor2
                                                                         )
                                         Date               '            /                        Date
                                                           M /DD / YYY                                           MM / DD /YYYY
                                         Contactphone 626-616-9004                                Contactphone

                                         Cellphone                                                Cellphone
                                         gmailaddress XRTISTSALON@OUTLOOK.COV                     Emailaddress


Offici
     alForm 101                                 Voluntary Petition forlndividuals Filing forBankruptcy                            page 8
      Case 2:19-bk-22444-SK                Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                       Desc
                                           Main Document    Page 8 of 58



                          STATEM ENT OF RELATED CASES
                       INFORMATION REQUIRED BY LBR 1015-2
        UNITED STATES BANKRUPTCY CO URT,CENTRAL DISTRICT O F CALIFO RNIA
   A petition underthe BankruptcyActof1898 orthe Bankruptcy Reform Actof1978 has previousl   y been filed by or
   againstthe debtor,his/herspouse,his orhercurrentorformerdomestic partner,an affiliate ofthe debtor,any
   copartnershiporjointventureofwhichdebtorisorformerlywasageneralorIimited partner,ormember,orany
   corporati
           onofwhichthedebtori  sa director,officer,orpersonincontrol,asfollows:(Setforththecomplete number
   and title ofeach such ofpriorproceeding,datefiled,nature thereof,the BankruptcyJudge and coud to whom
   assigned!whetherstillpending and,ifnot,the dispositionthereof. Ifnone,so indicate. Also,listany realproperty
   included InScheduleA thatwasfiled wi
                                      th anysuchpriorproceedingtsl.)
    NO NE


2. (Ifpeti
         ti
          oneri
              sa padnershiporjointventure)A petitionunderthe BankruptcyActof1898ortheBankruptcy Reform
   Actof1978 has previously beenfiled by oragainstthe debtororan apiliate ofthe debtor,ora generalpartnerin the
   debtor,a relati
                 ve ofthe generalpadner,generalpadnerof,orperson in controlofthe debtor,padnership in whichthe
   debtorisageneralpartner,generalpartnerofthedebtor,orperson incontrolofthedebtorasfollows:(Setforththe
   complete numberand title ofeach such priorproceeding,date filed,nature ofthe proceeding,the Bankruptcy Judge
   and courtto whom assigned,whetherstillpending and,ifnot,the disposition thereof.Ifnone,so indicate.Also,Ii
                                                                                                            st
   anyrealpropertyincluded inScheduleA thatwasfiledwith anysuch priorproceedinglsl.)
    NO NE                                                                                                                    -




3. (Ifpetitionerisacorporation) A petitionunderthe BankruptcyActof1898ortheBankruptcyReform Actof1978 has
   previously beenfiled by oragainstthe debtor,orany ofi ts affiliates orsubsidiaries,a directorofthe debtor,an officer
   ofthe debtor,a person in controlofthe debtor,a partnership in which the debtoris generalpartner,a generalpartner
   ofthe debtor,a relati
                       ve ofthe generalpadner,director,officer,orperson in controlofthe debtor,orany persons,firms
   orcorporati
             onsowning 20% ormore ofi
                                    tsvoting stockasfollows:(Setfodhthe complete numberandtitle ofeach
   such priorproceeding,date filed,nature ofproceeding,the BankruptcyJudge and courtto whom assigned,whether
   stillpending,and ifnot,the disposi
                                    tionthereof.Ifnone,so indicate. Also,Iistany realproperty included in Schedule A
   thatwasfiledwi
                thanysuchpriorproceedingtsl.)
    NON E


4. (Ifpeti
         tionerisan individual)A peti
                                    tionunderthe Bankruptcy Reform Actof1978,includingamendmentsthereof,has
   beenfiledbyoragainstthedebtorwithinthe last180days:(Setforththecomplete numberand titleofeachsuch
   priorproceeding,date filed,nature ofproceeding,the BankruptcyJudge and coullto whom assigned,whetherstill
   pending,and ifnot,the dispositi
                                 on thereof.Ifnone,so indicate. Also,Iistany realpropedy included in Schedule A
   thatwasfiledwithanysuch pri
                             orproceedingtsl.)
    NO NE


Ideclare,underpenal
                  tyofperjury,thattheforegoingistrueandcorrect.

               #              ?
Executed at
                   .,''       e-
                               z-'
                              . .         california
                                ..-   ,                                              '                          r
                                                                          Signatur ofDebt r

oate: '
      o'&z,-J.,319
                                                                          Signature ofJointDebtor


        Thisform is mandatory. I
                               thasbeenapproved foruse i
                                                       n the United States BankruptcyCoud forthe CentralDi
                                                                                                         stri
                                                                                                            ctofCali
                                                                                                                   fornia.

Decemberzolz                                                page1                 F IOIS-Z.I.STM T.RELATED.CASES
            Case 2:19-bk-22444-SK                                  Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                                                   Desc
                                                                   Main Document    Page 9 of 58

                      :     . @      # #-             :      . *

 oebtor1            CHRISTOPHER J.W ATERS
                      FirstName                           MiddleName                      LastName
 Debtor2                                                                           ...
 (Spouse,iffiiing) FirstName                              MiddleName                      LastName
 UnitedStatesBankruptcyCoudforthe: CENTRAL DISTRICT OF CALIFORNI
                                                               A

 Casenumber                                                                                                                                                                        Q checki
                                                                                                                                                                                          fthisisan
                      (1fknown)                                                                                                                                                         amended filing



OfficialForm 106Sum
sum m ary of Your A ssets and Liabilities and c ed ain StatisticalInform ation                                                                                                                     12/15
Beas complete and accurate as possible.lftwo married peoplearefilingtogether,both areequally responsible forsupplying correct
information.FilloutaIIofyourschedules first;then com pl
                                                      etethe information on this form.lfyou arefiling amended schedules afteryou file
youroriginalforms,you mustfillouta new Summary and check the box atthe top ofthi page.

' .
                sum m arize YourA ssets

                                                                                                                                                                                 Yourasse/
                                                                                                                                                                                 Val
                                                                                                                                                                                   ueofwhatyouown
1.Schedule+8.  .Property(Offi
                            cialForm 106A/B)
  1a.Copy Iine 55,Totalrealestate,from Schedule+ 8....................................................................................,.....................                        $              0.00

      1b,CopyIine62,Totalpersonalpropert
                                       y,from Schedule+5............................................................,..................................                             $       22449.50

      1c.()()pyli
                n()is3,qrotaI()fa11;)rllp(,rty()nlltl/lthçitllqt:1:/
                                                                   13.........................................................................................................      $       j):2zjzj().(5()

' .
                Sum m arize Your Liabilities


                                                                                                                                                                                 Yourliabilities
                                                                                                                                                                                 Am ountyouowe
2.ScheduleD:CreditorsAhoHaveCl
                             aimsSecured byPropedyloffi
                                                      cialForm 106D)
      2a.Copythetotalyou Ii
                          sted inCol
                                   umn A,Amountofclai
                                                    m ,atthebottom ofthe Iastpage ofPart1 ofSchedule D ............                                                                 $       27011.50

3. Schedule 8./8.
                .Creditors Yho Have Unsecured Claims(Offi
                                                        cialForm 106E/F)
                                                                                                                                                                                    $              0.00
   3a.Copythetotalclaimsfrom Part1(priori tyunsecuredclaims)from Iine6eofSchedt
                                                                              /e&8............................................
      3b.Copythetotalcl
                      aimsfrom Part2(nonpriori
                                             tyunsecuredcl
                                                         aims)from I
                                                                   ine6jofScheduleE/F....................................... + $                                                           565628.60

                                                                                                                                              vourtoulI
                                                                                                                                                      iabili
                                                                                                                                                           ties                     s      592640.10

' .
                Sum m arize YourIncom e and Expenses


4.Schedule1:YourIncome(OfficialForm 1061)                                                                                                                                                     1163
  Copyyourcombined monthlyincomefrom line12 of Schedule l...........................................,..............................................                                 $                .   50

5 ScheduleJ:YourExpenses(Offi
                            cialForm 106J)
  Copyyourmonthlyexpensesfrom Ii
                               ne22cofScheduleJ,...................................,..................,..........,...........,.....................                                 $         1550.00




Offi
   cialForm 106Sum                                        Summary ofYourAssets and Liabilities and CertainStatisticalInformation                                                                 P39e 1
              Case 2:19-bk-22444-SK   Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                            Desc
                                     Main Document     Page 10 of 58
   oebtor1        CHRISTOPHER J.W ATERS                         Casenblmber(ifknownj
                 FirstName   Middle Name     LastName


   '-     '
                Answ erThese Questions forAdministrative and StatistioalRecords

   6 Are youfiling forbankruptcy underChapters 7,11,or13?
        Q No
        H yes

   7.W hatkind ofdebtdo you have?
        Z Yourdebl areprimaril
                             yconsumerdebl.Consumerdebtsarethoseuincurredbyanindi
                                                                                vi
                                                                                 dualprimarilyforapersonal,
           famil
               y,orhouseholdpurpose.'11U.S.
                                          C.j101(8).Fi
                                                     lloutlines8-% forstati
                                                                          sticalpurposes.28U.S.C.j159.
        Q Yourdebe arenotprimarilyconsumerdebe.Youhavenothingtorepodonthispartoftheform.Checkthisboxandsubmi
                                                                                                           t
           thisform to the coud wi
                                 thyourotherschedules.


   8 From the StatementofYourCurrentMonthly lncome:Copyyourtotalcurrentmonthl
                                                                            yincomefrom Official
        Form 122A-1Line 11,OR,Form 1228 Line11'
                                              ,OR,Form 122C-1Li
                                                              ne14.                                             $      1250.00




   9. Copy the following specialcategoriesofclaims from Part4,Iine6 ofSchedule &F:

                                                                                       Totalclaim

         From Part4on Schedule & F,copythe following:


        9a.Domesti
                 csuppodobli
                           gati
                              ons(CopyIine6a.)                                         $                 0.00

        9b.Taxesandcedai
                       notherdebtsyouowethegovernment.(CopyIine6b.)                    $                 0.00

        9c.Clai
              msfordeathorpersonalinjurywhi
                                          leyouwerei
                                                   ntoxicated.(Copyl
                                                                   ine6c.)             $                 0.00

        9d.StudentIoans.(CopyIine6f.
                                   )                                                   $                 0.00

        9e.Obligationsari singoutofaseparati
                                           onagreementordi
                                                         vorcethatyoudidnotreportas    $                 0-00
           priorityclaims.(Copy Iine6g.)

        9f.Debtstopensionorprofi
                               t-sharingplan,andothersimi
                                                        lardebts.(CopyI
                                                                      ine6h.
                                                                           )          +$                 0.00

        9g.Total.AddIines9athrough9f.                                                  $                 0.00




Offi
   cialForm 106Sum Summary ofYourAssel and Liabili
                                                 tiesand Certain StatisticalInformaion                                  page 2
           Case 2:19-bk-22444-SK                          Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                            Desc
                                                          Main Document    Page 11 of 58
                 :    . .     * #*      #       . *. :             #


Debtor1         CHRISTOPHER J.W ATERS
                 FirstName                  Middle Name                 LaslName
Debtôr2
(Spouse,iffiling) FirstName                 MiddleName                  LastName
United States BankruptcyCourtforthe: CENTRAL DISTRICT OF CALIFORNI
                                                                 A

Case number
                                                                                                                                    Q Checki
                                                                                                                                           fthisisan
                                                                                                                                        amended fi
                                                                                                                                                 ling

OfficialForm 106A/B
Schedule                         B : Property                                                                                                       12/1s
In each category,separatelyli
                            stand describe items.Li
                                                  stanassetonly once.Ifan assefil in more than onecategory,li   stthe assetinthe
category where youthink itfi
                           1 best.Beascompleteand accurate as possible.lftwo married peopleare filing together,both are equally
responsible forsupplying correctinformation.Ifmorespace i needed,attach a separate sheetto thi
                                                                                             s form.Onthe topofany addi  ti
                                                                                                                          onalpages,
writeyournameandcasenumber(ifknown).Answerevee question.
'.
             Describe each Residence,Building,Landjorother Realestate You Ow n orHave an Interest ln

1. Do you own orhave any Iegalorequitable interestin any residence,building,I
                                                                            and,orsim ilarproperty?
     Z No.GotoPart2.
     Q Yes.Wherei
                sthepropedy?
                                                               w hatis theproperty? checkal
                                                                                          1thatappl
                                                                                                  y.          oonotdeductsecuredclaimsorexemptions.Put
                                                               Q       Singl
                                                                           e-familyhome                       theamountofanysecuredclai
                                                                                                                                      msonScheduleD.
                                                                                                                                                   '
                                                               Q       Duplexormul tiunitbuilding
                                                                                   -                          cred/torswhoHaveClai
                                                                                                                                 mssecuredbyProperl
                                                                                                                                                  y.
            Streetaddress,ifavailable,orotherdescription
                                                               Q       condomi nium orcooperative             currentvalueofthe Currentvalueofthe
                                                               Q       Manufacturedormobil ehome              entireproperty?      portionyouown?
                                                               D       Land                                   $                    $
                                                               Q       lnvestmentproperty
            Ci
             N                          State      ZIPCode
                                                               Q       Timeshare                              Describethenatureofyourownership
                                                               Q       Other                                  interest(suchasfeesimpl
                                                                                                                                    e,tenancyby
                                                                                                              theentireties,oraIifeestate),i
                                                                                                                                           fknown.
                                                               w ho has an interestinthe property? checkone
                                                               Q Debtor1only
           County                                              Q Debtor2only
                                                               Q Debtor1andDebtor2onl y                       Q Checkifthisiscommunityproperty
                                                               Q Atleastoneofthedebtorsandanother                 (seeinstructi
                                                                                                                              ons)
                                                               Otherinformationyouwishtoaddboutthisitem,suchas1ocal
                                                               property identificatlon number:
     Ifyou own orhave more than one,Ii
                                     sthere:
                                                              w hatisthe property? checkal
                                                                                         1thatapply.
                                                                                                              Do notdeductsecured claimsorexemptions.Put
                                                        Q          single-famil
                                                                              yhome                           theamountofany secured claimson Schedule D:
      1.2.                                              Q          Duplexormulti-unitbui
                                                                                       lding                  Creditors kkfllo Have Claims Secured by Pm perly.
           Streetaddress,ifavailable,orotherdescription
                                                        Q          condomi  ni
                                                                             um orcooperati
                                                                                          ve                  Currentvalue ofthe Currentvalueofthe
                                                        Q          Manufacturedormobi lehome                  entire property?   podionyou own?
                                                        Q          Land                                       $                         $
                                                        Q          Investmentproperty
                                                        Q          Timeshare                                  Describe the nature ofyourownership
           CiN                         State ZIPCode                                                          interest(suchasfeesimple,tenancyby
                                                        Q          Other      -
                                                                                                              theentireties,oraIi
                                                                                                                                feestate),i
                                                                                                                                          fknown.
                                                              W ho has an interestinthe propedy? checkone
                                                              Q Debtor1only
            County                                            Q Debtor2only
                                                              Q Debtor1andDebtor2onl y                        D Checkifthisiscommunityproperty
                                                              D AtIeastoneofthedebtorsandanother                  (see i
                                                                                                                       nstructions)
                                                              Otherinformationyouwishtoaddboutthisi
                                                                                                  tem,suchasIocal
                                                              property identi
                                                                            ficatl
                                                                                 on number:                        -




Offi
   cialForm 1Q6A/B                                             Schedule A/B:Property                                                           Page 1
       Case 2:19-bk-22444-SK Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                                             Desc
oebtor1                       Main Document
          CHRISTOPHER J.W ATERS               Page 12 ofCas
                                                          58
                                                           e number@knownï
                    FirstName   Middl
                                    e Name          LastName



                                                               w hatisthe property? checkaI
                                                                                          lthatappl
                                                                                                  y.             oonotdeductsecuredcl
                                                                                                                                    aimsorexempti
                                                                                                                                                ons. Put
      1.3.
                                                               Q   single-famil
                                                                              yhome                              theamountofanysecuredclaimsonScheduleD. .
             Streetaddress,ifavailable,orotherdescription
                                                               Q   Duplexormulti-unitbuilding                    creditorskv/loHavecl
                                                                                                                                    aimssecuredbyproperty.
                                                               Q   condomini um orcooperative                    Currentvalueofthe Currentvalueofthe
                                                               Q   Manufacturedormobi  lehome                    entireproperty?       portionyouown?
                                                               Q   Land                                          $                     $
                                                               Q   Investmentproperty
             City                        State    ZlP Code     Q   Timeshare                                     Describethe natureofyourownership
                                                               Q   oth                                           interest(suchasfeesimple,tenancyby
                                                                      er                                        theentireties,oralifeestate),ifknown.
                                                               W ho hasan interestin the property? Checkone.
                                                               Q Debtor1only
             County
                                                               Q Debtor2only
                                                               D Debtor1andDebtor2onl y                          Q Checki
                                                                                                                        fthisiscommuni
                                                                                                                                     typroperty
                                                               Q Atleastoneofthedebtorsandanother                    (see i
                                                                                                                          nstructions)
                                                               Otherinformation you wishto add boutthis item,such as Iocal
                                                               property identification number:


2 AddthedollarvalueoftheportionyouownforaIIofyourentriesfrom Part1,includinganyentriesforpages                                             $                 O.00
  youhaveattachedforPart1.Writethatnumberhere................................,........,.............................................*




'.
              Describe Your Vehicles


Do youown,Iease,orhave Iegalorequitable interestin any vehicles,whetherthey are registered ornot?Include anyvehicles
you ownthatsomeone el
                    se dri
                         ves.I
                             fyouIeasea vehicle,alsoreportiton Schedul
                                                                     e G:Executory Contractsand Unexpi red Leases.

3. Cars,vans,trucks,tractors,sportutilityvehicles,motorcycl
                                                          es
     D No
     ? Yes
             Make:                    CHEVROLET                W ho has an interestin the propedy? checkone      ponotdeductsecuredclai
                                                                                                                                      msorexempti
                                                                                                                                                ons. Put
             Model:                   TRAVWERSC                Q Debtor1onl
                                                                          y                                      c
                                                                                                                 threedi
                                                                                                                      amou  ntofanysecuredcl   aimsonSchedul  eD:
                                                                                                                       tot.s jv/,0 pave claims secured by Properly.
                                  2014                         D Debtor2onl
                                                                          y
             Year:                                             Q Debtor1andDebtor2nnsy                           QtloentValueOfthe Currentvalueofthe
             Approximate mileage: 78000                        D AtI
                                                                   eastoneofthedebtorsandanother                 entirepropertyg   portionyouown?
             Otherinformation:
                                                               D Checkifthi
                                                                          siscommunitypropedy(see                $             7813.00 $                 3906.50
              GOOD CONDI   TION
                                                                   i
                                                                   nstructions)

     lfyouownorhave morethanone,describe here:
             Make:                    CHEVROLET                w ho has an interestin the property? checkone. oonotdeductsecuredclai
                                                                                                                                   msorexempti
                                                                                                                                             ons. Put
             Model:                   SILVERADO 1500           z Debtor1onl
                                                                          y                                      C
                                                                                                                 threamountofanysecuredcl    aimsonSchedul  eD. ,
                                                                                                                    editors te o Have Claims Secured by property.
             Year:                    2016                     Q Debtor2onl
                                                                          y
                                                               D Debtor1andDebtor2only                           CtlrcentValueofthe Currentvalueofthe
             Approxi
                   m ate mil
                           eage: 50000                         D Atl
                                                                   eastoneofthedebtorsandanother
                                                                                                                 entireproperty?    portionyouown?
             Otherinformation:
                                                               D Checkifthi
                                                                          siscommunityproperty(see               S           16738.
                                                                                                                                  00 $                  16738.
                                                                                                                                                             00
             GOOD CONDITION
                                                                   instructions)




OfficialForm 106A/B                                            Schedule A/B:Propedy                                                                page 2
       Case 2:19-bk-22444-SK Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                                                 Desc
oebtor1                        Main Document
          CHRISTO PHER J.W ATERS              Page 13 ofCas
                                                          58
                                                           e numberçifknownb
             FirstName     Middle Name         LastName




   3.
    3 Make:                                               w ho hasan interestin the property? checkone        oonotdeductsecuredcl
                                                                                                                                 aimsorexempti
                                                                                                                                             ons.Put
                                                          Q   Debtor1only                                     theamountofanysecuredcl
                                                                                                                                    aimsonScheduleD:
        Model:                                                                                                credzorsw ho Have Claims secured by Property.
                                                          Q   Debtor2only
        Year:                                             Q   Debtor1andDebtor2only                           CtlrrentValueofthe Currentvalueofthe
        Approximate mileage:                              D   AtIeastone ofthedebtorsandanother               entireproperty?    podion#ouown?
        Otherinformati
                     on:
                                                          Q Checkifthisiscommunityproperty(see                $                              $
                                                              instructi
                                                                      ons)

   3.
    4, Make:                                              W ho hasan interestin the property? Checkone. oonotdeductsecuredclaimsorexempti
                                                                                                                                        ons. Put
        Model:
                                                          Q Debtor1only                                       t
                                                                                                              heamountofanysecuredcl     aimsonSchedul  eD. '
                                                                                                              crediton jvj?o Have claims Secured by properfy.
                                                          Q Debtor2only
        Year:                                             Q Debtor1andDebtor2onl  y                           CtlrrentValueofthe Currentvalueofthe
        Approximate mileage:                              Q Atleastoneofthe debtorsandanother                 entireproperty?    portionyouown?
        Otherinformation:
                                                          Q Checkifthisiscommunityproperty(see                %                              %
                                                              instructions)




4. W atercraft,aircrao,motorhomes,ATVS and otherrecreati    onalvehicles,othervehicles,and accessories
   Examples:Boats,trailers,motors,personalwatercraft,fishi
                                                         ng vessels,snowmobiles,m otorcycle accessori
                                                                                                    es
   d No
   Q yes

   4,1. Make:                                             w ho has an interestinthe property? checkone. Donotdeductsecureddaimsorexemptions.Put
                                                          Q Debtor1only                                       theamountofanysecuredclaimsonScheduleD:
        Model:                                                                                                Cred/tors kV'
                                                                                                                          /?o Have ClaimsSecuredby pme rly.
        Year:
                                                          Q Debtof2onîy
                                                          Q Debtor1andDebtor2onl y                            Currentvalue ofthe Currentvalueofthe
        Otherinformation:                                 Q Atleastoneofthedebtorsandanother                  entire property?   portionyou own?

                                                          D Checkifthisiscommunityproperty(see                $                              $
                                                              instfuctions)


  Ifyou own orhave more than one,li
                                  sthere:
   4.2. Make:                                             w ho has an interestinthe property? checkone. oo notdeductsecuredcl
                                                                                                                            aimsorexemptions. Put
        Model:
                                                          u Debtorjonjy                                       theamountofanysecuredclai
                                                                                                                                      msonscheduleD.
                                                                                                                                                   .
                                                          D Debtor2only                                       creditoa w,oHavecl
                                                                                                                               aimssecuredbyPropert
                                                                                                                                                  y.
        Year:                                             D Debtor1andDebtor2onl  y                           CtlrrentValueOfthe Currentvalueofthe
        Otherinformation:                                 D AtI
                                                              eastone ofthe debtors and another
                                                                                                              entirepropedy?       podionyou own?

                                                          D Checkifthisiscommunityproperty(see                $                              $
                                                              instructions)




5 AddthedollarvalueoftheportionyouownforaIIofyourentriesfrom Part2,includinganyentriesforpages                                               $     20644.50
  you have attached forPad 2.Wri
                               te thatnum berhere ..,.. ........... .,.. ......,... ..,.....,,..,.,
                                                                                                  ... ,
                                                                                                      .,,........ .. ..,,,..   ..,,..   @




Offici
     alForm 106A/B                                         ScheduleA/B:Propeo                                                                      Xge3
      Case 2:19-bk-22444-SK Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                                                                   Desc
oebt
   or,                       Main Document
         CHRISTOPHER J.W ATERS               Page 14 ofCas
                                                         58
                                                          enumber(ifknowns
                 FirstName       Mi
                                  ddle Name             LastName


'.
             Describe YourPersonaland Household Items
Do you ownorhave any legalorequitable interestin anyofthefollowing i
                                                                   tems?                                                                                    Cu
                                                                                                                                                            p rt
                                                                                                                                                             orri
                                                                                                                                                                en
                                                                                                                                                                onty
                                                                                                                                                                   valuown
                                                                                                                                                                    ou e of?
                                                                                                                                                                           the
                                                                                                                                                            Do notdeductsecuredclaims
                                                                                                                                                            orexemptions
6. Household goods and furnishings
     ExamplesïMajorappliances,furniture,Iinens,china,ki
                                                      tchenware
     Q No
     W Yes Descri
                be                BED,BEDDING,EATING UTENSILS,MICROW AVE,AND TOW ELS                                                                         $              500.00

7. Electronics
   Examples:Televisionsand radios;audio,vi
                                         deo,stereo,and digitalequipment'
                                                                        ,computers,prin ers,scanners'
                                                                                                    ,music
             ccll
                ecti
                   ons'
                      ,el
                        edronicdevicesincl uding cellphones,cameras,media players,games
     Q No
     Z Yes Describe . COMPUTER, PRINTER,AND SMARTPHONE                                                                                                       $              400.00
8. Collectiblesofvalue
     Exampl
          es:Antiquesandfi
                         guri
                            nes'
                               ,pai
                                  ntings,prints,orotherartwork'
                                                              ,books,pictures,orotherartobjects'
                                                                                               ,
                 stamp,coin,orbaseballcard cos
                                             lections'
                                                     ,othercoll
                                                              ections,m em orabil
                                                                                ia,collecti
                                                                                          bles
     1 No
     Q Yes oescribe .....                                                                                                                                    $                   0.00
9. Equipmentforsportsand hobbies
   Examples:Spods,photographic,exerci se,and otherhobbyequi
                                                          pment'
                                                               ,bicycl
                                                                     es,pooltables,gol
                                                                                     fclubs,skis;canoes
            and kayaks'
                      ,carpentw tools',musi
                                          calinîtruments
     Q No
     H Yes Describe .. .BICYCLE, GAMPING TENT                                                                                                                $              100.00
10.Firearms
   Examples.Pi
             stol
                s,ri
                   fl
                    es,shotguns,ammuni
                                     ti
                                      on,and related equipment
     2 No
     Q Yes Describe ,                                                                                                                                        $                   0.00
11Clothes
  Examples:Everyday cl
                     othes,furs,I
                                eathercoats,designerwear,shoes,accessori
                                                                       es
     D No
     Z Yes Describe ... ALL CLOTHES AND FOOTW EAR                                                                                                            $              250.00

12.Jewelry
     Exampl
          es:Everydayjewelry,costumejewelry,engagementrings,weddingrings,hei
                                                                           rloom jewelf
                                                                                      y,watches,gems,
                 gol
                   d,si
                      lver
     D No
     ? Yes Describe            ..NON-W EDDING RING AND W EDDING/ENGAGEMENT RING                                                                              $               50.00
13.Non-farm anim als
   Examples:Dogs,cats,bi
                       rds,horses
     D No
     Z Yes.Describe . .cAT                                                                                                                                   $                   5.00

14 Anyotherpersonaland household items youdid notalready Iist,including any health aids you did notIist
     Z No
     D Yes.Gi
            vespecific                                                                                                                                       $                   0.00
        information...............
15 Add thedoll
             arvalue ofaIIofyourentries from Part3,including anyentri            es forpages you have attached                                               $             1305.00
   forPart3.W ri
               te thatnumberhere ......,.............. .......,........,,... ,.. .. .., , ....., .. .... .. .. ..,, . ..,... . .,,.., ..   ...,   . .   +


 OfficialForm 106A/B                                                Schedule A/B:Propedy                                                                                Page 4
             Case 2:19-bk-22444-SK Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                           Desc
oebt
   or:                              Main Document
                CHRISTOPHER J.W ATERS               Page 15 ofCas
                                                                58
                                                                 e ntlmber(fknownl
                  FirstName     Middle Name       LastName



        .
. .
               Desoribe Your FinancialAsse's

Do youown orhave any Iegalorequitable interestinany ofthefollowing?                                                      CurrentValue ofthe
                                                                                                                         porti
                                                                                                                             on you own?
                                                                                                                         oo notdeductsecured claims
                                                                                                                         orexemptions.

16.Cash
   Examples:M oneyyou have inyourwallet,inyourhome,ina safe deposi
                                                                 tbox,and on hand whenyou5I
                                                                                          e yourpetition


                                                                                               (;ash:........,........,.... ,;          1?ts().()()


17.Deposits ofmoney
   Examples:Checking,savings,orotherfinancialaccounts',cedifi
                                                            catesofdeposit'
                                                                          ,shares increditunions,brokerage houses,
             and othersimi
                         lari
                            nsti
                               tuti
                                  ons.lfyouhave mul tipleaccountswith thesame insti
                                                                                  tution,I
                                                                                         isteach.
      D No
      k Yes ... ,.                                            Insti
                                                                  tuti
                                                                     onname:

                                 17.1.Checkingaccount:         CAUFORNIACREDITUNION                                        $             250.00
                                 17.2.Checkingactrunt:                                                                     $
                                 17.
                                   3.Savingsaccotlnt:                                                                      $-     -.            .



                                 17.4.Savingsaccount:                                                                      $-     -.            .



                                 17.5.Cef
                                        tificatesofdeposit:                                                                $
                                 17.
                                   6.Otherfinanci
                                                alaccotlnt:                                                                $                    .


                                 17.7.Otherfinanci
                                                 alaccotl
                                                        nt:                                                                $
                                 17.
                                   8.Otherfinanci
                                                alaccount:                                                                 $
                                 17.
                                   :.Otherfi
                                           nanci
                                               alaccotmt.
                                                        '                                                                  $



18.Bonds,m utualfunds,orpublicly traded stocks
   Exampl
        es:Bond funds,investmentaccountswi thbrokerage firms,m oney marketaccounts
      d so
      Q Yes.......,.......       lnstitutionorissuername:
                                                                                                                           $
                                                                                                                           $
                                                                                                                           $


19 Non-publicly traded stockand interests in incorporated and unincorporated businesses,including an interestin
      anLLC,partnership,andjointventure
      Z No            Nameofenti
                               ty:                                                             % ofownership:
      D Yes.Gi
             vespeci
                   fi
                    c                                                                                                      $
            inform ati
                     onabout
            them.............                                                                                              $
                                                                                                                           $




 OfficialForm 106A/B                                          Schedule A/B:Propedy                                                     Page 5
        Case 2:19-bk-22444-SK                      Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40              Desc
 oebtor1      C                                    Main Document    Page 16 of 58
              F
              u.(j
                 a.R
                   eIST,
                       O.qsj.ERJ.Wuast
                                     AuaT
                                        .ERS                                          Casenumber(
                                                                                                i
                                                                                                fknown,

2o.Governmentand corporate bonds and othernegotiable and non-negoti     able instrum en/
   Negotiableinstruments include personalchecks,cashiers'checks,promissory notes,and moneyorders.
   Non-negotiableinstrumentsare those you cannottransfertosomeone bysigningordelivering th m.

   d No
   D Yes.Gi
          vespeci
                fi
                 c             I
                               ssuername:
      information about
      them.........,.......,                                                                    -    -         $
                                                                                                               $
                                                                                                               $

21.Retirementorpension accounts
   Ekamp/es.
           'InterestsinIRA,ERISA,Keogh,401(k),403(b),thriftsavingsaccounts,orotherpensionorprofi
                                                                                               t-shari
                                                                                                     ngplans
   Z No
   Q Yes.Listeach
      accountseparatel
                     y. Typeofaccount:              lnsti
                                                        tuti
                                                           onname:
                               401(k)orsimi
                                          larpl
                                              an:                                                     .   .    $
                               Pensi
                                   onplan:                                                                     $
                               1RA:                                                                            $
                               Reti
                                  rementaccount:                                                               $
                               Keogh:                                                                          $
                               Additi
                                    onalaccount:                                                               $
                               Additi
                                    onalaccount:                                                               $


22.Security deposie and prepaymenl
   YourshareofaIIunused depositsyou have madesothatyou maycontinueservi
                                                                      ce oruse from a company
   Examples:Agreementswi
                       thlandlords,prepai
                                        drent,publ
                                                 icutili
                                                       ti
                                                        es(eledric,gas,water),tel
                                                                                ecommunications
   companies,orothers


                                                 lnstitution nameorindividual:
                               Electri
                                     c:                                                                        $
                               Gas:                                                                            $
                               Heatingoil:                                                                     $       .-      -


                               Seourltydeposi
                                            tcm refqaluqit:                                                    $
                               Prepaidrent:                                                                    $
                               Telephone:                                                                      $
                               Water:                                                                          $
                               Rentedfurni
                                         ture:                                                                 $
                               Other:                                                                          $


23.Annuities(A contractforaperi
                              odicpaymentofmoneytoyou,ei
                                                       therforIi
                                                               feorforanumberofyears)
   d No
   Q Yes ...,.......... l
                        ssuernameanddescripti
                                            on:
                                                                                                               $
                                                                                                               $
                                                                                                               $

 OfficialFofm 106A/B                                          Schedule A/B:Property                                   page 6
       Case 2:19-bk-22444-SK Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                                  Desc
oebtor1                       Main Document
          CHRISTOPHER J.W ATERS               Page 17 ofCase
                                                          58number(ffknown)
              FirstName       Middle Name             LastName



24.Interesl in an education IRA,in anaccountina qualified ABLE program,orunderaqualified statetuition program .
   26U.S.C.55530(b)(1),529A(b),and529(b)(1).
   d No
   Q YeS .....................,....,...... jnstj
                                               tutj
                                                  onnameanddescfi
                                                                gtion SerlzratclyfiletherecordsOfanyinterests.11U.S.C.j521(c):
                                                                       .



                                                                                                                                 $
                                                                                                                                 $
                                                                                                                                 $

25Trusl,equitableorfutureinterestsinproperty(otherthananything Iisted inIine ),andrightsorpowers
   exerci
        sable foryourbenefit
   d No
   Q Yes.Gi
          vespecific
      informati
              onaboutthem...                                                                                                 $                  0.00

26.Patents,copyrighl ,trademarks,tradesecrets,and otherintellectualproperty
   ExamplesLInternetdomain names,websites,proceedsfrom royal
                                                           ti
                                                            esand Ii
                                                                   censing agreements
   Z No
   Q Yes.Givespecifi
                   c
      informati
              onaboutthem....                                                                                                $                  0.00

27.Licenses,franchises,and othergeneralintangibles
   ExamplesLBuildi
                 ngpermits,exclusi
                                 ve Ii
                                     censes,cooperative association hol
                                                                      dings,Ii
                                                                             quorIi
                                                                                  censes,professionalIicenses
   Z No
   Q Yes.Givespeci
                 fic
      informati
              onaboutthem...                                                                                                 $                  0.00

Money orpropertyowed to you?                                                                                                     Currentvalue ofthe
                                                                                                                                 portion you own?
                                                                                                                                 Do notdeductsecured
                                                                                                                                 claimsorexemptions.
28.Tax refunds owed to you
   1 No
   D Yes.Gi
          vespecificinformati
                            on                                                                            Federal:           $
           aboutthem,includingwhether
           youalreadyfiled the returns                                                                    State:             $
           and the taxyears........................
                                                                                                                             $


29.Familysupport
   Examples:Pastdue orI
                      ump sum ali
                                m ony,spousalsupport,chil
                                                        d suppod,maintenance,divorce settl
                                                                                         ement,pro erty settl
                                                                                                            ement
   d No
   D Yes.Givespecificinformation.....,,..
                                                                                                      Alimony:               $
                                                                                                       Maintenance:          $
                                                                                                      suppod:                $
                                                                                                      Divorcesenlement:      $
                                                                                                      propertysettl
                                                                                                                  ement:     $
30 Otheramounl someone owesyou
   Examples:Unpaidwages,di sability insurance payments,disabil
                                                             ity benefi
                                                                      ts,sickpay,vacationpay,workers'compensati
                                                                                                              on,
            SocialSecuri
                       ty benefits;unpai d Ioansyoumade tosomeoneelse
   d No
   Q Yes.Givespecificinformation..............,
                                                                                                                             $                     0.00


Offi
   cialForm 106A/B                                               ScheduleA/B:Property                                                     X ge 7
      Case 2:19-bk-22444-SK Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                                                   Desc
oebt
   orl                       Main Document
         CHRISTOPHER J.W ATERS               Page 18 ofGase
                                                         58ntlmber(ffknown)
                FirstName      Mi
                                ddle Name           LastName



31.lnteresl in insurance policies
     Examples:Health,disabili
                            ty,orl
                                 ifeinsurance,
                                             'healthsavingsaccount(HSA)'
                                                                       ,credi
                                                                            t,homeowner'
                                                                                       s,orrenter'sinsurance
     d No
     D Yes.NametheinsuranceGompany                 companyname:                                        Benefi
                                                                                                            ciary:                           Surrenderorrefundvalue:
              ofeach pol
                       icyand Ii
                               sti
                                 tsval
                                     ue...
                                                   PRUDENTIAL                                          DAUGHTER                              $               0.00
                                                                                                                                             $
                                                                                                                                             $
32.Any interestin propertythati s dueyou from someonewho hasdied
   Ifyouare the benefi
                     ciaryofa I
                              iving trust,expectproceedsfrom a l
                                                               ife insurance poli
                                                                                cy,orare currentl
                                                                                                yenti
                                                                                                    tl
                                                                                                     ed to recei
                                                                                                               ve
   propedy becausesomeone hasdi   ed.
     ? No
     Q Yes.Givespeci
                   fici
                      nformation...,.....                                                                                                    $               0.00

33 Cl
    aims againstthird parties,whetherornotyou have filed a Iawsuitormade ademand forpayment
   Examples:Accidents,employmentdisputes,insurance cl
                                                    aims,orrightsto%ue
     ? No
     Q Yes.Describeeachclai
                          m.......,... ..
                                                                                                                                             $                 0.00
34.Othercontinjentandunliquidatedclaimsofeverynature,includingcounterclaimsofthedebtorandrights
   tosetoffclalms
   W No
     Q Yes.Describeeachclaim... . ....,.....                                                                                                 $                 0.00


35.Anyfinancialassets youdid notalready list
     W No
     Q yes Gi
            vespecincinformation                                                                                                             $                 0.00

36.Add the dollarvalue ofaIIofyourentries from Part4,including anyentries forpages you have attached
     forPart4.Wri
                tethatnumberhere ..,..,............ ............,.........,.................,........... ............... ............*       $             500.00



'.
               Describe A ny Business-Related propert 2Y ou 0 w n or Have an Interest In.List any realeslate in Part ï.

37 Do you own orhaveany I
                        egalorequitabl
                                     e interestin any business-related property?
     W No.GotoPart6.
     Q Yes.GotoIine38.
                                                                                                                                         Currentvalue ofthe
                                                                                                                                         portion you own?
                                                                                                                                         Do notdeductsecured claims
                                                                                                                                         orexemptions.
38.Accounts receivable orcommiss ons you alreadyearœd
     D No
     D Yes.Descri
                be
                                                                                                                                         $
39.Office equipment,furnishings,and suppli
     Examples:Business-related computers,sof ware modems,priders,copiers,faxmachines,rugs,telephones,desks,chairs electronicdevices
     D No
     D yes.Describe                                                                                                                      $


 Offi
    cialFofm 106A/B                                            ScheduleA/B:Propedy                                                                    page 8
       Case 2:19-bk-22444-SK Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                                                       Desc
oebtorl                        Main Document
          CHRISTO PHER J.W ATERS              Page 19 ofCas
                                                          58
                                                           e numbertf
                                                                    ipwow'nl
                FirstName      Midd% Name           LastName



40Machinery,fixtures,equipment,suppli
                                    es you use in business,and toolsofyourtrade
     Q No
     D yes Describe                                                                                                                           $


41.Inventory
     Q No
     Q Yes Describe                                                                                                                           $

42.Interesl inpadnershipsorjointventures
    D No
    Z Yes.Describe.,... Namecfenti
                                 ty:                                                                                     F/cofownership'.
                                                                                                                                   s/o        $-
                                                                                                                                   ço         $-
                                                                                                                                              $-

43.CustomerIists,mailing Iists,orothercompilations
     Q No
     Q Yes.Doyourlistsincludepersonallyidentffi
                                              ableinformation(asdefi
                                                                   nedin11U.S.C.j101(41A))?
           Q No
           Q Yes Describe
                                                                                                                                              $

44.Any business-related propertyyou did notalready Iist
     D No
     D Ye s.Give
       informati
                 speci fic
               on.........                                                                                                                    $
                                                                                                                                              $
                                                                                                                                              $
                                                                                                                                              $
                                                                                                                                              $
                                                                                                                                              $
45 AddthedollarvalueofalIofyourentriesfrom Part5,includinganyentriesforpagesyouhaveattached                                                   $                     0
   forPart5.Writethatnumberhere .,.........., . ....................,....,........................,................... .....,
                                                                                                                            ......... ....*


'.     .      Deseribe Any Farm -and Com mer iaIFishing-Related Property You 0w n orHave an Interest In.
              Ifyou ow n orhave an interestinfarmland,Iisti
                                                          tin Part1.

46.Do you ownorhave any Iegalorequitable interestin any farm-orcommercialfishing-related property
     Z No.GotoPad7.
     Q Yes.Gotoline47.
                                                                                                                                              Currentvalue ofthe
                                                                                                                                              podion you own?
                                                                                                                                              Donotdeductsecuredclaims
                                                                                                                                              orexemptions.
47,Farm animals
   ExamplesLLivestock,poultl
                           'y,farm-raisedfish



                                                                                                                                                  $


OfficialForm 106A/B                                             Schedule A/B:Property                                                                    Page 9
        Case 2:19-bk-22444-SK Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                                                                                Desc
 Debtorl                       Main Document
           CHRISTOPHER J.W ATERS               Page 20 ofCas
                                                           58
                                                            e number(/fknownb
                    FirstName          MiddleName                 LastName


48.Crops- eithergrow ing orharvested
       Q No
       Q Yes.Gi
              vespeci
                    fi
                     c
           inform ation.........                                                                                                                                            $
49.Farm and fishing equipment,implemene,machinery,fixtures,andtools oftrade


                                                                                                                                                                            $
50.Farm and fi
             shing suppli
                        es,chemicals,and feed



                                                                                                                                                                            $
51.Any farm-and commercialfishing-related property youdid notalready Iist
       Q No
       D Yes.Gi
              vespeci
                    fi
                     c
           informati
                   on. ....,...                                                                                                                                             $
52.Add thedollarvalue ofaIIofyourentries from Part6,including any entri
                                                                      es forpages you have attached                                                                         $               0.00
       forPart6.W ritethatnum berhere.,..............,......................,....,...... ................... ......,........................+


 '.
                 Describe AlIPropedy Y ou 0 w n oe Have an Interest in That You Did Not ListA bove

53 Do you have otherpropertyofany kind you did notalreadyIi
                                                          st?
       Examples:Seasontickets country club membership
       Z No
       D Yes.Gi
              vespeci
                    fi
                     c                                                                                                                                                          $
           informati
                   on .........                                                                                                                                                 $
                                                                                                                                                                                $


54.Addthedolarval
                tl
                 eofalofyourentri
                                esfr
                                   omPaA7.Wri
                                            tet
                                              hatnumberhere...................
                                                                             ,
                                                                             ..,.,.+ U$
 '.
          :      List lhe Totals of Each Part of this Form

                                                                                                                                                                            $          0.00
56Part2:Totalvehicles,Iine5                                                                          $            20644.50
57,Pad 3:Totalpersonaland household items,Iine 15                                                    $              1305.00
58Pad 4:Totalfinancialassets,Iine 36
   .                                                                                                 $                500.00

59 Pad 5:Totalbusiness-related property,Iine45                                                       $                          0

60 Pad 6:Totalfarm-and fishing-rel
                                 ated property,Iine 52                                               $                     0.00

61.Part7:Totalotherproperty notIisted,Iine 54                                                     +$                            0

62.Totalpersonalproperty.Addlines56through61.....................                                    $            22449.50 ccpypersonalpropef
                                                                                                                                            tytotal+ + $                            22449.50
                                                                                                                                                                                        -




63.lr(ltlll(hf1tlI;hrtyi)flrthl()f!i;(;t!(!(1$lIf!/$/E!./ktl($Ii
                                                               n(,t$t5AFIi
                                                                         nf!is2...................................,......................................................   $       22449.50


 OfficialForm 1O6A/B                                                            Schedule A/B:Property                                                                               P29e J0
          Case 2:19-bk-22444-SK                      Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                            Desc
                                                     Main Document    Page 21 of 58
                  @     e @    @ :*    *       . *


 oebtor1         CHRISTOPHER J.W ATERS
                  RrstName                  Mlddl
                                                e Name           LastName
 Debtor2
 (Spouse,i!filing) FirstName                MpddleName           LastName
 Uni
   tedStatesBankruptcyCour
                         lforthe:CENTRAL DISTRICT OF CALIFORNIA
 Case number                                                                                                                    Q checki
                                                                                                                                       fthisisan
 (1fknowp)                                                                                                                          amended filing


O'icialForm 106C
Schedule C :T he Property You C laim as Exem pt                                                                                                04/19
Be ascomplete andaccurateaspossi
                               ble.I
                                   ftwo married peopleare filingtogether,bothare equall
                                                                                      y responsible forsuppl
                                                                                                           ying correctinformation.
UsingthepropertyyouIistedonScheduleA/B:Property(Offi
                                                   cia!Form 106A/B)asyoursource,Iistthepropedythatyouclaim asexempt.ifmore
spaceisneeded,fi
               lloutand attach tothispage as manycopies ofPart2:AdditionalPageas necessary.Onthetopofanyaddi
                                                                                                           ti
                                                                                                            onalpages,write
yournameandcasenumber(ifknown).
Foreach i  tem ofproperty you claim as exempt,you mustspeci  fy the amountofthe exemptionyou cl   aim.Oneway ofdoing so is to state a
specific dollaramountas exempt.Alternatively,you may cl  aim thefullfairmarketvalue ofthe properlybeing exempted up to the amount
ofanyapplicable slatutoryIimit.Someexemptionm-such as thoseforheallh aidsrrights to recei      vecertain benefits,and taxoexempt
retirementfunds- may be unlimited in doll   aramount.However,ifyou claim an exemption of100% offairmarketvalue undera Iaw that
Iim i
    ts the exem ption to a particulardollaramountand thevalue ofthe property is determined to exceed thatamount,yourexemption
would be Iimitedlo the applicable statutory amount.

 * .
               Identify the Properly You Claim as Exem pt

 1. Which setofexemptions are you claim ing? Check oneonly,even ifyourspouse isfiling with you.
       Z Youareclai
                  mingstateandfederalnonbankruptcyexemptions.11U.S.C.j522(b)(3)
       Q Youareclai
                  mingfederalexemptions.11U.S.C.j522(b)(2)

 2. Forany property you Iiston Schedule A/S thatyou cl
                                                     aim as exempt,fillin the information below.

       Briefdescriptionofthe propertyand Iineon Currentvalueofthe             Amountoftheexempti
                                                                                               on youcl
                                                                                                      aim         SpecificIawsthatallow exemptlon
       ScheduleA// thatllststhlsproperty        podionyouow n
                                                Copythevaluefrom              Checkonl
                                                                                     yonebox f
                                                                                             oreach exemption.
                                                Schedule+ 8

       Brief              HOLISEHOLDGOODS                                                                   Cal.Civ.Proc.Codej703.140(b)(3)
       descri
            ption:                                       $           500.00 Z $           500.00
       Li
        nefrom                                                                Q 100% offairmarketMalue,upto
       ScheduleA/B: 6                                                            anyapplicablestatutoryIimi
                                                                                                          t

       Briecfription:     ELECTRONI
                                  CS                     $           400.00                                      Cal.Civ.Proc.Codej703.140(b)(3)
       des                                                                    2$          400.00
       Linefrom      7                                                        Q 100% offairmarketvalue,upto
       ScheduleA /8;                                                             anyapplicablestatutoryIimi
                                                                                                          t
       Briecfription:     spon'
                              r'
                               sORHOB
                                   - BYEQUI
                                          PMENT          $           1û0.%                                       Cal.Civ.Proc.Codej 703.140(b)(3)
       des                                                                    Z$          100.
                                                                                             00
       Linefrom                                                               Q 100% offairmarketvalue,upto
       Schedule+ 8.
                  * 9                                                            anyappl
                                                                                       icablestatutoryIim i
                                                                                                          t

 3. Areyouclaimingahomesteadexem ptionofmorethan$170,350?
    (Subjecttoadjustmenton4/01/22andevery3yearsafterthatforcasesfiledonorafterthedateofadjustment.
                                                                                                 )
       W No
       Q Yes.Didyouacquirethepropert
                                   ycoveredbytheexempti
                                                      onwi
                                                         thin1,215daysbeforeyoufi
                                                                                ledthi
                                                                                     scase?
         C2 No
         (2 Yes

OfficialForm 106C                                        ScheduleC:ThePropertyYouClaim asExempt                                           page1of%
       Case 2:19-bk-22444-SK Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                                         Desc
Debtor1                       Main Document
          CHRISTOPHER J.W ATERS               Page 22 ofCas
                                                          58
                                                           e number(?fknownj
               FirstName          MiddleName       LastName



  *-
               A dditionalPage

       Briefdescription ofthe propeo and Iine            Currentvalue ofthe       Amountofthe exemptionyou claim       Speci
                                                                                                                           fic I
                                                                                                                               awsthatallow exemption
       on ScheduleA/B thatIiststhispropeo                portionyou own
                                                         Cnpythevaluefrom         Checkorl/yoneboxforeach exemption
                                                         Schedule4/'
                                                                   8
       Bri
         ef                CLOTHES
       descri
            pti
              on:                                         $                00 Z $
                                                                        250.                  250.00           Cal.Ci
                                                                                                                    v,Proc.Codej703.
                                                                                                                                   140(
                                                                                                                                      b)(3)
       Linefrom            11                                                     Q 100% offairmarketval
                                                                                                       ue,upto
       Schedule/1/8.
                   '                                                                 any appli
                                                                                             cable statutory Iimi
                                                                                                                t
       Bri
         ecr
           fipti
       des     on:         JEwEusv                        $               50.
                                                                            x     B$           50.00           cal
                                                                                                                 .ci
                                                                                                                   v.pr
                                                                                                                      oc.codejzoa.l4o(
                                                                                                                                     b)(
                                                                                                                                       4)
       Li
        nefrom             12                                                     Q 100% offairmarketval
                                                                                                       ue,upto
       Schedule4/8.
                  .                                                                  any appli
                                                                                             cabl
                                                                                                e statutow Ii
                                                                                                            mit

       Bri
         ef
       des                 FvasosAuAxl
                                     vAus                 s               s.00 I
                                                                               W$              5.00             cal
                                                                                                                  .Ci
                                                                                                                    v.Proc.Codej703.140(b)(
                                                                                                                                          3)
          cri
            ption:
       Li
        nefrom             13                                                     Q 100% offairmarketvalue,upto
       scheduleA/B.
                  '                                                                  any appli
                                                                                             cabl
                                                                                                e statutory jmi
                                                                                                              t

       Brief               cAss                                         2so.co
       des cri
             ption:
                                                          $                       U$           250.00                 Cal
                                                                                                                        .Ci
                                                                                                                          v.Proc.Cocl
                                                                                                                                    ej703.140(b)(
                                                                                                                                                5)
       Linefrom            16                                                     Q 100% offairmarketval
                                                                                                       ue,upto
                                                                                     any appli
                                                                                             cabl
                                                                                                e statutoryIimi
                                                                                                              t       Cal.Ci
                                                                                                                           v,Proc.Codej703.140(b)(1)
       schedule+ 8..
       Brief         AuzovoBluE
       descripti
               on:                                        y             a9o6.so   g$          :
                                                                                              3906.50                 cal
                                                                                                                        .ci
                                                                                                                          v.Proc.Codej703.140(b)(2)
       Li
        nhe
         efrom                                                                    Q 100% offairmarketvalue,upto
       Sc  dule4/8.. 3.1                                                             any appli
                                                                                             cabl
                                                                                                e statutoryIimit

       Bri
         ecfri             cAut
                              iroRulxcnEol
                                         'ruuloN
       des   ption:                                       s             2so.
                                                                           00     gN           2s0.0O                 caî.ci
                                                                                                                           v.pfoc.codej7:3.14û(b)(
                                                                                                                                                 5)
       Li
        nefrom             17                                                     Q 100% offairmarketval
                                                                                                       ue,upto
       schedule4/8.
                  .
                                                                                     any appli
                                                                                             cable statutorylimit     Cal.Ci
                                                                                                                           v.Proc.Code5703.140(b)(1j

       Brief               IrqsusANcEI
                                     auAx                                 o.oo
       des cri
             pti
               on:                                        $                       U$             0.00                 Cal
                                                                                                                        ,Civ.Pfoc.Codej703.140(b)(
                                                                                                                                                 5)
       Li
        nefrom             31.1                                                   Q100% off
                                                                                   anyappli
                                                                                           airmarketvalue,
                                                                                          cable statutory Ii
                                                                                                           mi
                                                                                                             utpto Cal.Civ.Proc.Codej703.140(b)(1)
       Schedule4/8.
                  .
       Brief                                              $
       descri
            ption:                                                                Q$
       Li
        nefrom                                                                    Q 100% offairmarketvalue,upto
       ScheduleA/ a'                                                                 any appli
                                                                                             cabl
                                                                                                e statutoryIi
                                                                                                            mit

       Brief
       descripti
               on:                -                       $                       Q $
       Line frcm                                                                  Q 100% offairmarketval
                                                                                                       ue,upto
       Schedule+ 8.
                  .                                                                  any appli
                                                                                             cabl
                                                                                                e statutoryIimit

       Bri
         ef
       descripti
               on:                                        $   .                   D $
       Line from                                                                  D 100% offairmarketval
                                                                                                       ue,upto
       Schedule4/8.
                  .                                                                  anyappli
                                                                                            cable statutory I
                                                                                                            imi
                                                                                                              t
       arof
       descripti
               on:                --                      $        -.             Q$
       Line from                                                                  Q 100% offairmarketvalue,upto
       Schedule/1/8.
                   .                                                                 any appli
                                                                                             cable statutoryIi
                                                                                                             mit

       Bri
         ef
       descripti
               on:                                        $                       Q$
       Line from                                                                  Q 100% offairmarketval
                                                                                                       ue,upto
       Schedule+ 8..                                                                 any appli
                                                                                             cabl
                                                                                                e statutoryIimit


OfficialFofm 1Q6C                                       Scheuule C:Tbe PropertyYou Claim asQxem pt                                            Rage 2
           Case 2:19-bk-22444-SK                   Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                 Desc
                                                   Main Document    Page 23 of 58
                  :      w *   4 #*   :      . *


 Debtor1         CHRISTOPHER J.W ATERS
                  FirstName               MiddleName               LastName
 Debtor2
 (Spouse ifflling) FirstName              MiddleName               LastName
 Uni
   tedStatesBankruptcyCoudforthe:CENTRAL DISTRICT O F CALIFORNIA
 Case number
  (Ifknown)                                                                                                                       Q checkifthi
                                                                                                                                             sisan
                                                                                                                                     amended filing

 OfficialForm 106D
 Schedule D: Credilors W ho H ave c laim s Secured by Property                                                                                   12/45
 Be as completeand accurate as possible.Iftwo married peopl
                                                          e arefiling together,both are equally responsible forsupplying correct
 information.Ifmore space is needed,copythe AdditionalPage,fillitout,numberthe entries,and attach itto this form.Onthetop ofany
 additionalpages,wri
                   teyournameandcasenumber(ifknown).
 1. Do any creditors haveclaims se ured byyourproperty?
      Q No.Checkthisboxandgubmitthisform tothecourtwithyourotherschedul
                                                                      es.Youhave othingel
                                                                                        setorepodonthisform.
      Y Yes.Fi
             llinaIIoftheinformati
                                 onbelow.
 '.
               kistA lIsecured Claim s
                                                                                             ColumnA                        Column 8            Colunm C
 2. ListaIIsecured claim s.Ifacredi
                                  torhasmorethanone secured claim,Ii stthe creditorseparatel
                                                                                           y Am ountofclaim                 Valueofoollateral   Unlecured
    foreach claim.Ifmore than one credi
                                      torhasa padi
                                                 cularclaim Ii
                                                             stthe othercreditors in Pad 2. Donotdedud the                  oatsuppoe this      podlon
      Asmuchaspossible,Ii
                        sttheclaimsi
                                   nal
                                     phabeti
                                           calorderaccorbi
                                                         ngtothecreditor'sname.                          valueofcolateral
                                                                                                                       .    claim               Ifany

 2'' CAPITALoNE Au'
                  ro FINANCE oescribethepropeaythatsecurestheclaim:                                  s 2352.00 s 7813.00 s                               0
      CredlorsName
       po aox 6os11                                VEHICLE TRAVW ERSE CHEVROLET
      Number          Street
                                                   As ofthedate youfile,theclaim i
                                                                                 s:CheckaIIthatappl
                                                                                                  y.
                                            Q Conti
                                                  ngent
       CITY OF INDUSTF CA             91716 Q Unli
                                                 qui
                                                   dated

  w ho owesthe debt? Checkone.                     Nature ofIien.CheckalIthatapply.
  2    Debtor1only                                 W Anagreementyoumade(suchasmodgageorsecured
  Q    Debtor2only                                   carloan)
  Q    Debtor1andDebtor2only                       Q Statutoryli
                                                               en(suchastaxli
                                                                            en,mechani
                                                                                     c'
                                                                                      sIi
                                                                                        en)
  Q    Atleastoneofthedebtorsandanother            Q Jtl
                                                       dgmentl ienfromalawsui
                                                                            t
                                                   Q other(includingari
                                                                      ghttooff
                                                                             set)
   Q Checkifthiscl
                 aim rel
                       atestoa
      comm unity debt
   Date debtwas incurred                           Last4 digits ofaccountnumber
l2.
  21TD AUTO FINANCE                                Descrjbethepropertythatsecurestheclaim:           s 24659.50 $ 16738.00 $ 7921.50
      Creditor'sName
       po Box 100295                               VEHICLE SILVERADO 1500 CHEVROLET
      Number          Street
                                                   Asofthe dateyou file,theclaim is:CheckaIIthatapply.
                                                   Q contingent
       COLUMBIA                  SC 29202          u unli
                                                        quidated

  W hoowesthedebt? Checkone.                       Nature ofIien. CheckaIlthatapply.
   V   Debtor1only                                 2 Anagreementyoumade(suchasmodgageorsecured
   Q   Debtor2only                                   Cearl
                                                         oan)
   Q   Debtor1andDebtor2onl y                      Q Statutoryli
                                                               en(suchastaxlien,mechanic'sli
                                                                                           en)
   Q   AtIeastoneofthedebtorsandanother            Q JudgmentIi enfromaIawsuit
                                                   Q other(includi
                                                                 ngarighttooffset)
  Q Checkifthiscl
                aim rel
                      atestoa
        com m unity debt
  Datedebtwasincurred                              Last4digitsofaccountnumber
      AddthedollarvalueofyourentriesinColumnAonthispage.Writethatnumberhere: j                                   27011.5j
 Osi
   cialForm 106D                           Schedule D:CreditorsW ho HaveClaims Secured by Property                                         :290 1
          Case 2:19-bk-22444-SK                           Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                Desc
                  #     + @    : #e           :         *Main Document     Page 24 of 58
 oebtor,         CHRISTOPHER J.W ATERS
                  FirstName                       MiddleName            LastName
 Debtor2
 (Spouse,iffiling) FirstName                      MiddleName            LastName
 Uni
   tedStatesBankruptcyCourtfort:e:CENTRAL DISTRICT OF CALIFO RNI
                                                               A
                                                                                                                                        Q checkifthi
                                                                                                                                                   sisan
 Case number                                                                                                                              amended filing
 (1fknown)

O fficialForm 106E/F
Schedule E/F:C reditors W ho H ave U nsecured C laim s                                                                                               12/1s
Beas complete and accurateas possible.Use Part1forcredito swith PRIORITY claims and Part2 forcreditors with NONPRIORIR claims.
Listthe otherpadyto any executory contracts orunexpired Ieasesthatcould resultin a claim .Also listexecutorycontracl on Schedule
A/B;Propedy(OfficialForm 1Q6AlB)andonScheduleG;ExecutoryContractsa d UnexpiredLeases(OfficialForm 106G).Donotincludeany
creditorswith partiallysecured claims thatare Iisted in ScheduleD:Creditors Who Have Claims Secured by Property.I
                                                                                                                fmorespace is
needed,copythe Partyou needsfillitout,numberthe entries inthe boxes onthe Ieft Attach theContinuation Page to this page.On the top of
anyaddi
      ti
       onalpages,writeyournameandcasenumber(ifknown).
'-
             u stAIIofYour PR IORITY Unsecured Claims
1. Do any creditors have priority uns ured claims againstyou?
     2 No.GotoPad2.
     Q yes
2. ListalIofyourpriori
                     ty unsecured claims.Ifa credi
                                                 torhasmorethanone priori
                                                                        ty unsecured cl
                                                                                      aim ,I
                                                                                           istthe credi
                                                                                                      torseparatel
                                                                                                                 yforeach cl
                                                                                                                           aim.For
     eachclai
            m Iisted,i
                     dentiN whattypeofcl
                                       aim i
                                           tis.Ifaclai
                                                     m hasbothpriori
                                                                   tyandnonpriorityamounts,I
                                                                                           istthatcl
                                                                                                   aim hereandshow bothpriorityand
     nonpriori
             tyamounts.As muchaspossi   bl
                                         e,li
                                            stthe clai
                                                     m sinalphabeticalorderaccording to the credi
                                                                                                tor'
                                                                                                   s name.   Ifyou have morethantwo priority
     unsecured clai
                  m s,fi
                       llouttheContinuati
                                        on PageofPad 1.Ifmore thanonecredi   torholds apadicularcl aim .'.l
                                                                                                          istthe othercredi
                                                                                                                          torsin Pad 3.
     (Foranexpl
              anationofeachtypeofclai
                                    m,seetheinstructi
                                                    onsforthi
                                                            sform inthei
                                                                       nstructionbooklet.)
                                                                                                                       Tol lçlaim   Priority     Nonpriority
                                                                                                                                    am ount      amount

                                                                 Last4 digitsofaccountnumber                           $            $          $
                                                                 W henwasthedebtincurred?
      Numbef          Street
                                                                 As ofthe dateyou file,theclaim is:CheckaIIthatapply
      Clty                            State        ZIPCode       D contingent
                                                                 D Unl
                                                                     iquidated
      W ho incufred thedebt? Checkone.                           D Di
                                                                    sputed
      Q Debtor1only
      Q Debtor2only                                              Type ofPRIORITY unsecured claim :
      Q Debtor1andDebtor2only                                    Q Domesti
                                                                         csapportobd i
                                                                                     gations
      Q AtIeastoneofthedebtorsandanother                         Q Taxesandcertainotherdebtsyouowethegovernment
      Q Checkifthisclai m isforacommunitydebt                    Q claimsf
                                                                         ordeathorpersonalinjuf
                                                                                              ywhileyouwere
      Istheclaim subjectto offset?                                  intoxicated
      Q No                                                       D other.speci
                                                                             fy
      Q Yes
                                                                Last4 di
                                                                       gits ofaccountnum ber                           $            $           $      -
      PriorltyCreditor'sName
                                                                W ttenwasthe debtincurred?
      Number          Street
                                                                 Asofthe dateyou file,the claim is:CheckalIthatapply
                                                                 Q contingent
      City                            State        Z1PCode       Q Unl
                                                                     iqui dated
      W ho incurred thedebt? Checkone.                           Q Di
                                                                    sput ed
      Q   Debtor1only                                            Type ofPRIORITY unsecured claim :
      Q   Debtor2only
      Q   Debtor1andDebtor2onl y                                 U Domesticsupportobli
                                                                                     gati
                                                                                        ons
      Q   AtIeastoneofthedebtorsandanother                       U Taxesandcertainotherdebtsyouowethegovernment
      Q   checki fthisclaim isforacommunitydebt                  U Claimsfordeathorpersonalinjurywhi
                                                                                                   leyouwere
                                                                    intoxicated
      Isthecl
            aim subjectto offset?                                Q Other.Speci
                                                                             fy           -   -   .               .-

      Q No
      Q Yes

Offici
     alForm 106E/F                                        Schedule E/F:CreditorsW ho Have Unsecured Cl
                                                                                                     aims                                   Page 1
             Case
                CF2:19-bk-22444-SK        Doc 1 Filed 10/22/19 Entered
                                                                    casenu10/22/19
                                                                               fknownj 12:28:40                                Desc
 Deuor1              IRISTO PHER J.W ATERS
                                          Main   Document  Page 25 of 58
                                                                          mberLi                                      -
                FirstName   Mi
                             ddle Name  LastName

  ' .
                List AI1ofYourNO NPRIO RITY U nsecured Claim s

 3. Do any creditors have nonpriori
                                  ty unsecured claims againstyou?
    D No. You have nothingto reportin this pad.Submitthisform tothe coudwithyourotherschedules.
        ia ves
 4. ListaIlofyournonpriority unsecured claims in the alphabeticalorderofthe creditorwho holdseach clait-. I
                                                                                                          facreditorhas morethanone
        nonpri
             ori
               tyunsecuredclaim,Iistthecredi
                                           torseparatel
                                                      yforeachclaim.Foreachclaim Ii
                                                                                  sted,identiN whattypeofclaim i
                                                                                                               tiG.DonotIistclaimqalready
        incl
           uded in Pad 1.lfmore thanone creditorholds apadicularclai
                                                                   m ,I
                                                                      istthe othercredi
                                                                                      torsin Part3.I
                                                                                                   fyou have more thanthree nonpriori
                                                                                                                                    ty unsecured
        clai
           m s5lloutthe Continuati
                                 onPag:IofPart2.
                                                                                                                                          Totalclaim

 1 N
   Ao
    vnE
      px
       ri
        orl
          tyCredi
                tor'sName                                                Last4digi
                                                                                 uofaccountnumber3450                            $ 9787 00             .

   f
   aoBox297871                                                           whenwastheuebtincurreup 9/13/16
         Number      street
         FORT LAIJDERDALE                      FL          33329
         city                                 state       zIPcode        ASOfthe date#oufile,theclaim is:CheckaIIthatapply.
                                                                          U contingent
         W ho incurred the debt? Checkone.                                U unli
                                                                               quidated
         W   Debtor1only                                                  D nisputed
         Q   Debtor2only
         Q   Debtor1andDebtor2only                                       TypeofNONPRIORIW unsecured claim:
         Q   AtIeastoneofthedebtorsandanother                             Q studentIoans
         Q   checkifthiscl aim isforacommunitydebt                        Q Obligati
                                                                                   onsari
                                                                                        si
                                                                                         ngoutofasepar
                                                                                                     ationagreementordi
                                                                                                                      vorce
                                                                             thatyou did notrepod as priorityclaims
         lst.eclaim subjecttooffset?                                      Q Debtstogensionorprofi
                                                                                                t-shari
                                                                                                      ngplans,andothersimilardebts
         W No                                                             ? other.speci
                                                                                      fy CREDIT CARD
         Q Yes
 2       CONSOLIDATED ELECTRICALDISTRISUTORS, INC                         Last4digi
                                                                                  t,
                                                                                   sofaccountnumber 6948                         s 43718.02
         Nonpriori
                 tyCreditor'sName                                        Whenwasthedebtincurred? 5/1/16
         MICHAELWAYNEESQ
         Number     Street
         LOSANGELES                           CA           90049         As ofthe dateyoufile,the claim is:CheckaIIthatappl
                                                                                                                          y.
         City                                 State       ZIPCode         Q contingent
         W ho incurred the debt? Check one.                               Q Unli
                                                                               quidated
         Z   Debtor1onl
                      y                                                   Q Disputed
         Q   Debtor2onl
                      y
         Q   Debtor1andDebtor2only                                        Type ofNONPRIORIR unsecured claim:
         Q   Atl
               eastoneofthedebtorsandanother                              Q StudentIoans
                                                                          Q Obli
                                                                               gati
                                                                                  onsarisingoutofaseparationagreementordivorce
         Q   checkifthisclaim isforacommunitydebt                            thatyou did notreportas priorityclaims
         I
         s thecl
               aim subjectto offset?                                      D Debtstopensi
                                                                                       onorprofit
                                                                                                -shari
                                                                                                     ngpl
                                                                                                        ans,andothersimi
                                                                                                                       lardebts
         W No                                                             ? otherspecify JUDGMENT
         Q yes
4.3      ELEVON,INC.
                                                                          tast4digi
                                                                                  a ofaccountnumber 8461 .
         NonpriorityCredltor'sName
                                                                         whenwasthedebtincurred? 1/31/17
                                                                                                                                     s.     o
         2CONCOURSE PKW Y STE800
         Number         Street
         ATLANTA                              GA           30328
         City                                 State       ZIPCode        Asofthe dateyoufile,theclaim is:Checkallthatapply.

         w hoincurredthe debt? checkone.
                                                                          Q contingent
                                                                          Q Unli
                                                                               quidated
         7   Debtor1only                                                  Q Disputed
         Q   Debtor2only
         Q   Debtor1andDebtor2only                                       Type ofNONPRIORIW unsecured claim:
         Q   Atl
               eastoceofthedebtcrsandanother
                                                                          Q StudentIoans
         Q checki
                fthisclaim isforacommuni
                                       tydebt                             Q Obli
                                                                               gationsarisingoutofaseparati
                                                                                                          onagreementordi
                                                                                                                        vorce
                                                                             thatyou did notrepod aspriorityclaims
         Isthe claim subjecttooffset?                                     Q Debtstopensionorprofi
                                                                                                t-sharingpl
                                                                                                          ans,andothersi
                                                                                                                       mil
                                                                                                                         ardebts
         2 No
         Q yes                                                            2 otherspecify COLLECTION


O#i
  cialForm 106E/F                                   Schedule E/F:CreditorsW ho Have Unsecured Claims                                  P29e 3
 oeuor1 Case
           CHRI 2:19-bk-22444-SK
                     STO PHER J.W ATERS Doc 1 Filed 10/22/19 Entered
                                                                  casenu10/22/19
                                                                            fknownt 12:28:40
                                                                        mber(
                                                                            i                                               Desc
           FirstName     MiddleName    Main
                                     LastName Document   Page 26 of 58
 ' .
             YourNONPRIORITY Unsecured CI im s - Continuation Page

 Afterlisting any entri
                      es ont q
                             is page,numberthem beginning with4.4,followed by 4.5,and so forth.                                      Totalclaim

44
       HOMEDEPOTCREDITSERVICES                                          Last4,digia ofaccountnumber 7965                            s 17253.00
       NonpriorityCreditor'sName
       P.O.BOX 790328
                                                                        Whenwasthedebtincurred? 5/8/10
       Number       Street
                                                                        As ofthe date you file,the claim is:CheckaIIthatapply.
       ST.LOUIS                              MO        63179
       City                                 State     ZIP Code          Q contingent
                                                                        Q Unliqui
                                                                                dated
       w hoincurredthe debt? Checkone.                                  Q Disputed
       W Debtor1only
       Q Debtor2only                                                    Type ofNONPRIORITY unsecuredclai
                                                                                                       m:
       Q Debtor1andDebtor2onl
                            y                                           Q studentIoans
       Q Atl
           eastoneofthedebtorsandanother                                Q Obli
                                                                             gationsari
                                                                                      singoutofaseparationagreementordi
                                                                                                                      vorcethat
       Q checkifthisclaim isforacommuni
                                      tydebt                               you did notrepod as priority claims
                                                                        Q Debt
                                                                             stopensi
                                                                                    onorprofi
                                                                                            t-sharingpl
                                                                                                      ans,andothersi
                                                                                                                   mil
                                                                                                                     ardebts
       Istheclai
               m subjecttooffset?                                       œ otherspecifyCREDIT CARD
       d No
       D ves

4.5
       SYNCB/CARECREDI
                     T                                                  Last4digitsofaccountnumber 4216                             s 803.
                                                                                                                                         00
       Nonpriori
               tyCredptor'sName
        950FORRER BLVD                                                  whenwastuedebtincurred? 8/7/16
       Number        Street
                                                                        As ofthedateyoufile.the claim is:CheckaI
                                                                                                               lthatappl
                                                                                                                       y.
        KETTERING                            OH         45420
       City                                 State     Z1PCode           Q contingent
                                                                        Q Unliqui
                                                                                dated
       W ho incurred the debt? Check one.                               Q Disputed
       W Debtor1onl  y
       Q Debtor2onl  y                                                  Type ofNONPRIORITY unsecuredcl
                                                                                                     aim:
       Q Debtor1andDebtor2onl   y                                       Q Studentloans
       Q AtIeastoneofthedebtorsandanother                               Q Obli
                                                                             gationsarisingoutofaseparationagreementordivorcethat
       Q Checkifthi  sclaim isforacommuni tydebt                           you did notrepod as priority claims
                                                                        Q Debtstopensionorprofi
                                                                                              t-sharingplans,andothersimi
                                                                                                                        l
                                                                                                                        ardebts
       Is theclaim subjecttooffset?                                     d otherspeci
                                                                                   fyCREDIT CARD
       d No
       u ves
46                                                                                                                                   $ 486738.58
       SUNPOWER CORPORATION                                             Last4digih ofaccountnumber 9854
       NonpriorityCreditor'sName
       77 RlO ROBLES                                                    whenwasthedebtincurred? 12/31/17
       Number      Street
       SAN JOSE                              CA        95134            As ofthedateyoufile,the claim is:CheckaIIthatapply.
       City                                 State     ZIPCode           D conti
                                                                              ngent
                                                                        Q Unl
                                                                            iqui
                                                                               dated
       w ho incurred thedebt?checkone.                                  Q Di
                                                                           sputed
       W   Debtor1onl
                    y
       Q   Debtor2onl
                    y                                                   TypeofNONPRIORIR unsecuredcl
                                                                                                   aim:
       Q   Debtor1andDebtor2only                                        Q Studentl
                                                                                 oans
       Q   AtI
             eastoneofthedebtorsandanother                              Q Obli
                                                                             gati
                                                                                onsari
                                                                                     singoutofaseparati
                                                                                                      onagreementordi
                                                                                                                    vorcethat
                                                                           youdidnotreportaspriorityclaims
       Q cbecki  fthisclaim isforacommuni
                                        tyuebt
                                                                        Q Debt
                                                                             stopensi
                                                                                    onorprofit-sharingpl
                                                                                                       ans,andothersimil
                                                                                                                       ardebts
       Istheclaim subjecttooffset?                                      a otherspeci
                                                                                   fyCO LLECTION
       d so
       Q Yes



OfficialForm 1O6E/F                             Schedule E/F:CreditorsW ho Have Unsecured Claims                                 page4
 oebtor1Case
           CHRI 2:19-bk-22444-SK
                    STOPHER J.W ATERSDoc 1 Filed 10/22/19 Entered
                                                               casenu10/22/19
                                                                          fknownt 12:28:40
                                                                     mber(i                                                    Desc
           FirstName   MiddleName    Main
                                   LastName Document  Page 27 of 58
 '.
                  ListO thers lo Be Notified About a DebtThatYou Already Lisled

 5. Usethis page only i
                      fyou have others to be notified aboutyourbankruptcy,fora debtthatyou already lited in Parts 1or2.For
    example,ifa collection agency istrying tococtfrom youfora debtyou oweto someoneel se,Iistthe originalcredi    torin Pads 1or
      2,thenIistthecollectionagencyhere.Similarl
                                               y ifyouhavemorethanonecredi
                                                                         torforanyofthedebts hatyouIi
                                                                                                    stedinPar:1or2,Iistthe
      additionalcfeditors here.Ifyou do nothave addl
                                                   tionalpersons tobe noti
                                                                         fied forany debl ln Pads 1or2,do notfilloutorsubm i
                                                                                                                           tthis page.
                                                                        Onwhich entry in Part1 orPart2did you Ii
                                                                                                               sttheoriginalcreditoo
       Name
                                                                        Line       of (CheckonelLQ Part1:Credi
                                                                                                             torqwi
                                                                                                                  thPri
                                                                                                                      orityUnsecuredClaims
       Number             street                                                                 Q pad2:creditorswi
                                                                                                                  thNonpriorityUnsecuredClaims
                                                                         Last4digi
                                                                                 a ofaccountnumber
       city                                    state        ZIPcode

                                                                         On which entry in Part1orPart2 did you Iistthe originalcredi
                                                                                                                                    tor?

                                                                         Line      of (CheckonelLQ Part1:Credi
                                                                                                             torswithPri
                                                                                                                       ori
                                                                                                                         tyUnsecuredClai  ms
       Number             Str
                            eet                                                                  Q part2:credi
                                                                                                             torswithNonpriorityUnsecured
                                                                         Cl
                                                                          aims

                                                                         Last4 digi/ ofaccountnum ber
       City                                    State        ZlPCode

                                                                         On which entry in Part1 orPart2 did you Iistthe originalcredi
                                                                                                                                     tor?

                                                                         Line      of LcheckonelLQ Pad1:CreditorswithPriori
                                                                                                                          tyUnsecuredClai
                                                                                                                                        ms
       Number             Str
                            eet                                                                  u part2:creditorswithNonpri
                                                                                                                           ori
                                                                                                                             tyUnsecured
                                                                         Cl
                                                                          aims

                                                                         Last4 digits ofaccountnum ber
       city                                    state        ZIPcode
                                                                         Onwhich entry in Pad 1orPad 2 did you listthe originalcreditor?
       Name
                                                                         Line      of (Checkone):Q Part1:CreditorswithPriori
                                                                                                                           tyUnsecuredClaims
       Number             street                                                                 u part23credi
                                                                                                             torswithNonpri ori
                                                                                                                              tyUnsecured
                                                                         Clai
                                                                            ms

                                                                         Last4 digil ofaccountnum ber

                                                                         On which entry in Part1orPad 2 did you Iistthe originalcreditor?

                                                                         Line      of (Checkone):Q Pad1:CreditorswithPriori
                                                                                                                          tyUnsecuredCl
                                                                                                                                      aims
       Number             St
                           reet                                                                    u part2:creditorswi
                                                                                                                     th Nonpri
                                                                                                                             ori
                                                                                                                               ty Unsecured
                                                                         Cl
                                                                          aims

                                                                         Last4 digitsofaccountnum ber
       City                                    State        ZIPCode
                                                                         On which entry in Part1 orPart2 did you Iistthe originalcreditor?
       Name
                                                                         Line      of (CheckonelLQ Pad1:CreditorswithPriori
                                                                                                                          tyUnsecuredClaims
       Number             Street                                                                 u part2:credi
                                                                                                             torswithNonpriori
                                                                                                                             tyUnsecured
                                                                         Cl
                                                                          aims

                                                                         Last4 digits ofaccountnum ber       -




       Name
              -       -            -   -   .                             onwhichentryin Part1orPart2 did you Iistthe originalcreditor?

                                                                         Line      of (Checkone):Q Part1:Credi
                                                                                                             torswithPri
                                                                                                                       orityUnsecuredClai
                                                                                                                                        ms
                                                                                                 Q Pad2:CreditorswithNonpriori
                                                                                                                             tyUnsecured
                                                                         Clai
                                                                            ms

                                                                         Last4 digits ofaccountnumber


Oli
  cialForm 106E/F                                      Schedule ElF:CreditorsW ho Have Unsecured Claims                               X ge 13
       Case 2:19-bk-22444-SK Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                 Desc
oebtor1   CHRISTOPHER J.W ATERS
                              Main Document   Page 28 ofca58
                                                          senumber(i
                                                                   fknownt
             FirstName    MiddleName       LastName

'.     '   Add the Am ounts for Eaoh Type ofUnsecured Claim


6.Totaltheamounl ofcertaintypesofunsecured claims.Thisinformationisforstatisticalreportingpurposesonl
                                                                                                    y.28U.S.C.9159.
     Addthe amouna foreach type ofunsecured claim.



                                                                           Totalclaim

T            6a.Domestic supportobligations                          6a.   s                       0.00
  otalclaims
from Pad 1 6b. Taxes and certain otherdebts you owethe
                government                                           6b.   :                       0.00
              6c.Cl
                  aimsfordeathorpersonalinjue whil
                                                 eyouwere
                   intoxicated                                              $                      0.00
              6d.Other.Add aIIotherpriori
                                        ty unsecuredcl
                                                     aim s.
                 W ri
                    te thatamounthere.                               6d. + y                       0.00


              6e.Total.Add Iines 6a through 6d.                      6e.
                                                                            $                      0.00


                                                                           Totalclaim

Totalclaims 6f.StudentIoans                                          6f.    $                      ()-ctj
                                                                                - --    - -
from Pad 2
            6g.Ob li
                   jationsarisingoutofasep rationagreement
               ordlvorce thatyou did notreportas priority
               clai
                  ms                                                 6g.    $                      0.00
            6h.Debl to pension orprofit-sharing plans,and other
               similardebl                                           6h.   $                       0.00
              6i. Other.Add alIothernonpriority unsecured claims.
                  W ri
                     te thatamounthere.                              6i. + s                  565628.60


              6j.Total.AddIines6fthrough6i.                          6j.    $                 5656:8.6c




Offi
   cialForm 106E/F                          Schedule E/F:Credi
                                                             tors W ho Have Unsecured Claims                       X ge 14
          Case 2:19-bk-22444-SK                    Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                  Desc
                                                   Main Document    Page 29 of 58
                 #     . #    @ #*    #      @ *


 Debtor         CHRISTOPHER J.W ATERS
                 FlrstName                MiddleName         LastName
 Debtor2
 (SpouseSffising) FirstName               MiddseName         LastName
 UnitedStatesBankruptcy Courtforthe:CENTRAL DISTRICT OF CALIFO RNIA

 Case number
 (1fknown)                                                                                                         Q checkifthisisan
                                                                                                                       amended tiling


O#icialForm 106G
Sehedule G :Exeoutory C ontracts and U nexpired Leases                                                                        42/15
Be as com pleteand accurateas possible.I
                                       ftwo married people are filing together,both are equally responsibleforsuppl
                                                                                                                  ying correct
information.Ifmorespace is needed,copytheadditionalpage,fillitout,numberthe entries,and attach itto this page.On thetop ofany
additionalpages,writeyournameandcasenumber(ifknown).

      Do you haveany executory contrac? orunexpired leases?
      W No.checkthisboxandfil ethisforWiththecourtwithyourotherschedules. Youhavenothingelsetoreportonthisform.
      D Yes.Filli
                nalIofthei
                         nformationbelow eveni
                                             fthecontractsorIeasesareIistedonSchedule+8..Property(Offi
                                                                                                     cialForm 106A/B).
      Listseparatelyeachpersonorcompanywithwhom youhavethecontractorlease.Thenstatewhateachcontractorleaseisfor(for
      example,rent,vehicleIease,cellphone).Seetheinstructionsforthi
                                                                  sform intheinstructi
                                                                                     onbookl
                                                                                           etformoreexampl
                                                                                                         esofexecutorycontractsand
      unexpired I
                eases.


      Person orcompany withwhom you havethe contractorIease                      Statew hatthe contractorIease isfor

2.1

       am e

      Number         Street

      City                           State     ZIP Code
2.2

      Name

      Number          treet

      City                           State     ZIPCode




      City                           state     zIPcode




      Number         Street

      City                           State     ZIP Code


OfficialForm 106G                         Schedule G:Executory Contracl and Unexpired Leases                               page 1
         Case 2:19-bk-22444-SK                         Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                               Desc
                                                       Main Document    Page 30 of 58
                  :    . .       # ê*     #      . *


 oebt
    or4          CHRISTOPHER J.W ATERS
                  Fil'stName                  MiddleName             LastName
 Debtor2
 (Sm use iffiling) FirstName                  MiddleName             LastName
 Uni
   tedStatesBankruptcyCoudfrthe:CENTRAL DISTRICT OF CALIFORNIA
 Case number
 (lfknown)
                                                                                                                                    Q checki
                                                                                                                                           fthisisan
                                                                                                                                      amended filing

O'icialForm 106H
Schedule H :Y our C odebtors                                                                                                                  12/4s
CodebtorsarepeopleorentitieswhoarealsoIiableforanydebl youmayhave.Beascompleteandaccurateaspossible.Iftwomarriedpeople
arefilingtogether,bothareequallyresponsibleforsupplylngcorrectinformation.Ifmorespaceisneeded,cojytheAdditionalPage,fillitout,
and numberthe entries in the boxes onthe Ieft Attachthe Addit                   IPageto this page.On thetop ofanyAddltlonalPages,wri
                                                                                                                                   te yourname and
casenumber(ifknown).Answereveryquesn.
 1,Doyouhaveanycodebtors?(I
                          fyouarefili
                                    ngajointcase,donotI
                                                      istei
                                                          therspouseasacodebtor.)
      D so
      1 ves
 2.W ithinthelast8years,haveyoulivedinacom munitypropertystateorterritory? (Communi typropertystatesandterritoriesinclude
   Arizona,California,Idaho,Louisiana,Nevada,New Mexi
                                                    co,PuedoRi
                                                             co,Texas,Washington,andWisconsin.)
      Q No.GotoIine3.
      Y Yes.Didyourspouse,formerspouse,orIegalequi
                                                 valentIi
                                                        vewi
                                                           thyouatthetime?
          Q No
          Y Yes.Inwhi
                    chcommuni
                            tystateorterritorydi
                                               dyouI
                                                   ive? CA                                      .Filli
                                                                                                     nthenameandcurrentaddressofthatperson.
                KARYN LEVER
               Nameofyourspouse.formerspouse,orI
                                               egalequivalent
                5919 EL MIO DR
               Number            Street
                LOS ANGELES                            CA                       90042
               City                                    State                       ZlP Code
 3. ln Column 1,IistaIIofyourcodebtors.Do notinclude yourspouse as a codebtorifyourspouse isfiling with you.Li  stthe person
     shown inline 2 again as a codebtoronl
                                         y ifthatperson isa guarantororcosigner.Make sureyou have Iisted the creditoron
      ScheduleD (Offici
                      alForm 106D),ScheduleF-
                                            /F(OfficialForm 106E/F),orScheduleG (Offici
                                                                                      alForm 106G).UseScheduleD,
      Schedule & F,orSchedule G to filloutColum n2.

      Column 1:Yourcodebtor                                                                           Column2:The creditorto whom you owe thedebt
                                                                                                      CheckaI
                                                                                                            Ischedulesthatapply:
3.1 KAqyN UEVER
        Name
                                                                                                      Q ScheduleD,l
                                                                                                                  ine
         5919 EL M1O DR                                                                               Q Schedul
                                                                                                              eE/F,line         -

        Number          Street                                                                        Q Schedul
                                                                                                              eG,line
         LOS ANGELES                                       CA                     90042
        Clty                                               State                     ZlP Gode
3.
 2
        Name                                                                                          Q Schedul
                                                                                                              eD,Iine
                                                                                                      Q Schedul
                                                                                                              eE/F,Iine         -

        Number          Street                                                                        Q Schedul
                                                                                                              eG,Iine
        Clty                                               State                    ZIP Code
3,3
        Name                                                                                          Q Schedul
                                                                                                              eQ,line       .


                                                                                                      Q Schedul
                                                                                                              eE/F,Iine
                                                                                                      Q Schedul
                                                                                                              eG,line
        City                                               State                     Z1P Code

OfficialForm 106H                                                  ScheduleH:YourCodebtors                                                 page 1
         Case 2:19-bk-22444-SK                     Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                           Desc
                                                   Main Document    Page 31 of 58
                  #    . #     : #e   *      . *


 oebtor1         CHRISTOPHER J.W ATERS
                  FirstName               MiddleName         LastName
 Debtor2
 (Spouse lffiling) FirstName              MiddleName         LastName
 Uni
   tedStatesBankruptcyCourtforthe:CENTRAL DISTRICT O F CALIFO RNIA

 Case number                                                                              Check i
                                                                                                fthis is:
 (1fknown)
                                                                                          Q Anamendedfiling
                                                                                          Q Asupplementshowingpostpeti
                                                                                                                     tionchapter13
                                                                                                income as ofthe following date:
OfficialForm 1061                                                                               MM /oo/yyvv
Schedule 1:Your Incom e                                                                                                                    1w15
Beascompleteandaccurateaspossible.lftwomarriedpeoplearefilingtogether(Debtor1andDebtor2),bothareequallyresponsiblefor
supplyingcorrectinformati
                        on.Ifyouaremarriedand notfilingjointly,andyourspouseisIivingwithyou,includeinformatlonaboutyourspouse.
I
fyou are separated and yourspouse is notfiling with you,do notinclude information aboutyourspouse.Ifmore space is needed,attach a
separatesheettothisform.Onthetopofanyadditionalpages,writeyournameand casenumber(ifknown).Answereveryquestion.
 ' .
                Describe Em ploym ent

1.Fillin youremployment
  information.                                                    Debtor1                                 Debtor2 ornon-filingspouse
   Ifyouhavemorethanonejob,
   a ttor
       acmat
         h aio
             separate a
                      pddi
                       agetional
                            with
   inf        nabout               Em ploym entstatus          Z Empl
                                                                    oyed                                  D Employed
   employers.                                                  D Notempl
                                                                       oyed                               D Notemployed
   Include pad-tim e,seasonal,or
   sel f-employedwork.
   O                               Occupation                 SOLAR INSTALLER
      ccupationmay include student
   orhomemaker,i    fitappl ies.
                                   Em ployer's name           NEIGHBO RHOOD A.C.E.

                                      Em ployer'saddress      5918 M ESA AVE
                                                               Number Street                            Number Street




                                                              LOS ANG ELES CA             90042
                                                               City            State ZIP Code           City                      State ZIP Code

                                      How Iongemployedthere? 10 MONTHS

 '.
                G ive Details About Monthly Inoom e

   Estimate monthly income as ofthe date you file thisform.lfyouhave nothing toreportforany line,write $0 inthe space.lnclude yournon-fi
                                                                                                                                       ling
   spouse unlessyouare separated.
   lfyou oryournon-filing spouse have moreanone empl
                                                   oyer,co mbinethe informati
                                                                            onforal
                                                                                  lemps
                                                                                      oyersforthatpersononthe I
                                                                                                              ines
   below.Ifyouneed more space,attacha separate sheetto thi
                                                         sform.
                                                                                     ForDebtor1          ForDebtor2or
                                                                                                         non
                                                                                                           . .5
                                                                                                             .
                                                                                                               I
                                                                                                               .i
                                                                                                                n
                                                                                                                ...4.sp-o tjr..
                                                                                                                   m-   -

 2 Listmonthlygrosswages,salary,andcommissions(beforeaIIpayroll
   deducti
         ons).Ifnotpai
                     d monthl
                            y,calculatewhatthemonthlywagewoul
                                                            dbe.                    $ 1000.00              $
 3. Estimate and Iistmonthlyovertime pay.                                      3 +$         0.00        + $

      Calculategross income.AddIine2+I
                                     ine3.                                     4. $ 1000.00                $


Ofi
  cialForm 1061                                            Schedule 1:YourIncome                                                       page 1
        Case 2:19-bk-22444-SK      Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                                          Desc
                                   Main Document    Page 32 of 58
oestor,        CHRISTOPHER J.W ATERS                         Case number(ffknow'n)
               FirstName        MidöleName             LastName


                                                                                                     ForDebtor1             ForDebtor2or
                                                                                                                            non-filinn spouse
                                                                                                     $     1000.00            $
5.lndicatewhetheryou havethe payrolldeductions below:
    5a.Tax,Medicare,and SocialSecurity deductions                                            5a. $              76.50         s        -    -
    5b.Mandatory contributions forretirementplans                                            5b. $               0.00         $
    5c.Voluntary contributions forretirementplans                                            5c. $               0.00         $
    5d.Required repayments ofretirementfund Ioans                                            5d. $               0.00         $
    5e.Insurance                                                                             5e. $               0.00         $
    5f. Domesticsupportobli  gations                                                         5f. $               0.00         $
    5g.Union dues                                                                            5g. $               0.00         $
    5h.Otherdeductions.Speci
                           fy:                                                               5h.+ $             10.00 +       $
 6. Add the payrolldeductions.Add Iines5a + 5b + 5c +5d +5e +5f+ 5g+ 5h. 6.                          $         86.50          $
 7 Calculate totalmonthly take-home pay.SubtractIine 6from Ii
                                                            ne4.                                     $       913.50           $

 8 ListaIIotherincome regularly received'
                                        .
   8a.Netincome from rentalproperty and from operating a business,                            8a. $             0.00           $
       profession,orfarm
          Attachastatementforeachpropertyandbuslnessshowigross receipts,ordinaryand
          necessarybusinessexpenses,andthetotabmonthlynetlncom e.

    8b. lnterestand dividends                                                                        $          0.00           $
    8c.Familysuppod paymentsthatyou,anon-filingspouse,oradependent                                   $          0.00           $
          regularly receive
          Includeallmonytspousalsupport,chlldsuprm rt,maintenance dlvorcesettlement,and
          propedysettlement.
    8d. Unemploymentcompensation                                                                     $          0.00           $
    8e.SocialSecurity                                                                                $          0-00           $
    8f.Othergovernmentassi
                         stance thatyou regularly receive
          tnctudecashasslstanceandthevalue(i
                                           fkncwn)ofanynon-cashassistancethatyou
          recelve,suchasfoodstampsorhousingsubsidies.
          Specify(Debtor1):                  Specify(Debtor2orNon-Filir)gSpouse):

                                                                                                     $           0.00          $

    8g.Pensionorretirementincome                                                                     $          0.00           $
    8h.Othermonthly income.
       Specify(Debtor1):                     Specify(Debtor2orNon-FilingSpouse):

                                                                                                     $           0.00          $

    Add allotherincome.Add lines 8a + 8b + 8c+ 8d +8e +8f+8g + 8h.                                   $           0.00         $
10 Calculate monthl
                  y income.Add line 7+ line 9.                                                       s       913.50 + s                 0.00 = $         913.50 1
                                                                                                                                                                ,
   AddtheentriesinIine10forDebtor1and Debtor2ornon-filingspouse.                                                                                                  f
11.State aIIotherregularcontributi
                                 ons to the expenses that#ou Iistin ScheduleJ.
   lncludecontributionsfrom anunmarrledpadner,membersofyourhousehold yourdependents yourroommates,andotherfriendsor
   relatlves,Donotinclude anyamountsalreadyincludedinlines2-10oramountsthatarenotavailabletopayexpenseslistedinScheduleJ.
   speci
       fy:                                                   KARYN LEVER                                                                    1j + s
                                                                                                                                                .        250.00
 12.AddtheamountintheIastcolumnofIine10to theamountinIine11.Theresul
                                                                   ti
                                                                    sthecombinedmonthlyincome.                                                          1163.50
   W ri
      tethatamounton the SummaryofYourAssetsand Liabil
                                                     iti
                                                       esand Certain StatisticalInformation,i
                                                                                            fitappli
                                                                                                   es
 12 Doyouexpectanincreaseordecreasewithintheyearafteryoufilethisform?                                                                               Combi
                                                                                                                                                       thl
                                                                                                                                                         nej
     u No                                                                                                                                           mOn yIncome
     z ves Expl
              ain: EXPECT EMPLOYER TO GIVE RAISE SOM ETIME.

Osici
    alForm 1061                                                          Schedule 1:YourIncome                                                       Page2
            Case 2:19-bk-22444-SK                    Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                        Desc
                                                     Main Document    Page 33 of 58

                    @    . #     @ #e   #      . *

   Debtor1        GHRISTOPHER J.W ATERS
                    FirstName               MiddleName          LastName                  Checkifthis is:
   Oebtor2                                                                                Q Anamendedfiling
   (Spouse,iffillng) FirstName              MiddleName          LastName
   t;ni
      tedstatesBankruptcycourtforthe:CENTRAL DISTRICT OF CALIFORNI
                                                                 A                        Q A supplementshowing postpetiti
                                                                                                                         onchapter13
                                                                                             expenses as ofthe foli
                                                                                                                  owing date:
   Case number                                                                               MM / DD / YYYY
   (lfknown)


 OlicialForm 106J
 Schedule J:Y our Expenses                                                                                                             l2Ms
 Be as completeand accurateas possible.lftwo married people are filing together,both are equally responsibleforsupplying correct
 information.Ifmorespace i
                         s needed,atta anothersheettothis form.On thetop ofany additionalpages,write yournameand case number
 (ifknown).Answereveryquestion.
  '.
                  Describe YourH ousehold

       Isthisajointcase?
       d No.GotoIi
                 ne2.
       Q ves.DoesDebtor2Iiveinaseparatehousehold?
             Q No
             Q Yes.Debtor2mustfil
                                eOsici
                                     alForm 106J-2,FxpensesforSeparaleHouseholdofDebtor2.
 2 Do you have dependena ?              Y No                           Dependent,                                     ,
                                                                                s relationship to             Dependents     Does dependentIive
   DonotI istDebtor1and                 Q Yes.Fi
                                               lloutthisinformationfor Debtor1orDebtor2                       age            wi
                                                                                                                              thyou?
   Debtor2.
   Do notstate the dependents'
                                                                                                                             U No
       nam es.                                                                                                               Q yes
                                                                                                                             Q No
                                                                                                                             D Yes
                                                                                                                             D No
                                                                                                                             D Yes
                                                                                                                             Q No
                                                                                                                             D Yes
                                                                                                                             Q No
                                                                                                                             D Yes
 3 Doyourexpensesinclude                d so
       expensesofpeopleotherthan Q Y
       yourselfand yourdependents?             es
 ' .
                 Eslim ale Yourongoing M onthly Expenses
 Estimate yourexpenses as ofyourbankruptcy filing date unless you are using thi
                                                                              s form asa supplementina Chapter13 case to report
 expenses as ofa dateafterthe bankruptcy is filed.Ifthisis a supplementalSchedule J,check the boxatthe top oftheform and fillin the
 applicable date.
 Includeexpenses paidforwith non-cashgovernmentassistance i     fyou know thevalueof
 suchassi stanceand haveincludeditonSchedule1.Yourlncome(OfficialForm 1061.)                              Yourexpenses
  4 The rentalorhome ownership expenses foryourresidence.Include fi
                                                                  rstmodgage paymentsand
    anyrentforthe ground orlot.                                                                                 $              250.00
        Ifnotincluded in Iine 4:
        4a. Realestate taxes                                                                           4a. $                      0.00
        4b. Property,homeowner's,orrenter'sinsurance                                                   4b $                       0.00
        4c. Home maintenance,repair,and upkeep expenses                                                    $                      0.00
        4d. Homeowner'
                     sassociation orcondomini
                                            um dues                                                    4d $                       0.00

OfficialForm 106J                                         Schedule J:YourExpenses                                                 page 1
        Case 2:19-bk-22444-SK               Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                            Desc
                                            Main Document    Page 34 of 58
oebtor1       CHRISTO PHER J.W ATERS                                             Case number(ifknokvnl
             FirstName      Middle Name    LastName



                                                                                                               Yourexpenses

                                                                                                               $                0.00
 5.Additionalm ortgage paym entsforyourresidence,such ashom eequi
                                                                tyloans                                  5

 6. Utilities:
    6a. El  ectrici
                  ty,heat,naturalgas                                                                     sa.   $               40.00
    6b. W ater,sewer,garbagecoll
                               ecti
                                  on                                                                     6b.   $               40.00
    6c. Telephone,cellphone,Internet,satell
                                          ite,and cable services                                         6c.   $               60.00
    6d. Other.Specify:                                                                                   6d.   $                0.00
 7. Food and housekeeping supplies                                                                             $              200.00
 8. Childcareand children's education costs                                                              8     $              100.00
 9. Clothing,Iaundry,and drycl
                             eaning                                                                      9     $               80.00
10. Personalcare producl and services                                                                          $               20.00
11. Medicaland dentalexpenses                                                                                  $               70 nn
12 Transpodation.Include gas,maintenance,busortrai
                                                 n fare.                                                       $              100.00
   Do notincludecarpayments.                                                                             12.
13. Entertainment,clubs,recreation,newspapers,magazines,and books                                        13. $                 40.00
14. Charitable contributions and religious donations                                                           $                0.00
15. Insurance.
    Do notinclude insurancedeductedfrom yourpay orincl
                                                     uded in I
                                                             ines4 or20.
    15a.Life insurance                                                                                   lsa. $                 0.00
    15b.Hea1th insurance                                                                                 lsb. $                 0.00
    15c. Vehicl
              e insurance                                                                                     $               100.00
    15d.Otherinsurance.Specify:                                                                          1sd $                  0.00

    Taxes.Do notinclude taxesdeducted from yourpayorincluded i
                                                             n Iines4 or20.
    Specify:                                                                                                   $                0.00

17. lnstallmentorIease paymenl:
    17a.CarpaymentsforVehi
                         cle 1                                                                           17a. $               500.00
    17b.CarpaymentsforVehi
                         cle 2                                                                                 $
    17c.Other.Specify:                                                                                         $
    17d.Other.Speci
                  fy:                                                                                          $

18.Yourpaymene ofalimony,maintenance,andsupjodthatyoudidnotrepodasdeductedfrom
    yourpayonIine5,Schedule1,YourIncom e(OfficlalForm 1061).                                                   $                0.00
19 Otherpayments you make to suppod therswho do notIive w i
                                                          th you.
   Specify:                                                                                              19. $                  0.00
2O. Otherrealproperty expensesnotincluded in Iines4 or5 ofthis form oronSchedule1:YourIncome.
    2Oa.Modgageson otherproperty                                                                     2oa. $                     0.00
    20b.Realestate taxes                                                                             20b  $                     0.00
    20c Propedy,homeowner's,orrent r'
                                    sinsurance                                                       20c $                      0.00
    20d.M aintenance repair and upkeepexpenses                                                       20d, $                     0.00
    20e.Homeowner'
                 s associ
                        ation orcondominium dues                                                     2Oe, $                     0.00

Offi
   cialForm 1O6J                                       Schedule J:YourExpenses                                                  Page 2
          Case 2:19-bk-22444-SK          Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                      Desc
                                         Main Document    Page 35 of 58
oebtor1      CHRISTOPHER J.W ATERS                                             Case number(ifknownj
            FirstName   MiddleName      LastName




    Other.Speci
              fy:                                                                                       +$          0.00

    Calculate yourm onthly expenses.
    22a.Add I
            ines4through 21.                                                                     22a. $         1550.00
    22b.CopyIine22(monthl
                        yexpensesforDebtor2),i
                                             fany,from Omci
                                                          alForm 106J-2                          22b    $           0.00
    22c.Add Ii
             ne 22a and 22b.The resulti
                                      syourmonthl
                                                yexpenses.                                              $       1550.00


23 Calculateyourm onthly netincome.
                                                                                                         $      1163.50
  23a. CopyIine12(yot
                    zrcombinedmonthl
                                   yincomejfrom Schedul
                                                      e1.                                        233.
   23b. Copyyourmonthlyexpensesfrom I
                                    ine 22cabove.                                                23b - $        1550.00
   23c. Subtractyourmonthl
                         y expensesfrom yourmonthly i
                                                    ncome.
        The resul
                tisyourmonthly netincom e.                                                       23c.
                                                                                                         $      -386.50



24 Do you expectan increase ordecreasein yourexpenses within theyearafteryou file thi
                                                                                    s form?
   Forexample,do youexpecttofinishpaying foryourcarIoanwi
                                                        thinthe yearordo youexpectyour
   modgage paymentto increase ordecrease because ofamodi
                                                       ficationto the termsofyo rmortgage?
   Q No
   Z Yes      Explainhere:NEED TO GET AN APARTMENT AND IT W ILL COST MORE.




Offi
   cialForm 106J                                   Schedule J:YourExpenses                                          :29* 3
            Case 2:19-bk-22444-SK                         Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                              Desc
                                                          Main Document    Page 36 of 58
                  @        . @    . :*   :      . *


oebtor1           CHRISTOPHER J.W ATERS
                      FirstName              Mlddi
                                                 e Name             LastName
Debtor2
(Spouse,iffilingj FirstName                  Mlddl
                                                 eName              LastName
Uni
  tedSt
      atesBankrupt
                 cyCourtforthe: CENTRAL DISTRICT OF CALIFO RNIA
Case number
(Ifkpown)
                                                                                                                                      Q Checki
                                                                                                                                             fthi
                                                                                                                                                sisan
                                                                                                                                         amended filing


  OfficialForm 106Dec
  D eclaration A bout an Individual D ebtor's Schedules                                                                                           laas
  Iftw o marri
             ed people arefiling together,both are equally responsible forsupplying correctinform ation.
  You mustfile thisform wheneveryoufil
                                     e bankruptcyschedules oram ended schedules.Makinga falsestatem ent,concealing property,or
 obtaining money orpropedybyfraud in connection with a bankruptcy case can resultin finesup to $250,000,orimprisonmentforup to 20
 years,orboth.1BU.S.C.% 552,1345,1519,and3571.


                      Sign Below


      Did you payoragree to pay someonewho is NOT an attorney to heipyou filloutbankruptcyforms?
      W No
      D Yes. Nameofperson                                                                 .AttachBankruptcyPeti
                                                                                                              tionPreparer'
                                                                                                                          sNoti
                                                                                                                              ce,Decl
                                                                                                                                    aration,and
                                                                                           Signature(OfficialForm 119).




      Underpenaltyofperjury,Ideclarethat1havereadthesummaryandschedulesfiledwlththisdeclarationand
      thattheyare true and correct.

              .   ;
    x         /
                                                                  x
        signature ofDebtor1              '                             Signature ofDebtor2

        CQY 1'-'                                                       Date
              VV          DD l V V                                             MM / DD / YYYY




 Offici
      alForm 106Dec                                          Declaration Aboutan IndlvldualDebtor's Schedules
           Case 2:19-bk-22444-SK                         Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                   Desc
                                                         Main Document    Page 37 of 58
                      *    . .       @ :*   *      . *


   nebtor1        CHRISTO PHER J.W ATERS
                      FirstName                 MpddleName          LastName
   Debtor2
   (Spouse,iffiling) FlrstName                  MlddleName          LastName
   uni
     tedstatesBaokruptoycourtforthe:CENTRAL DISTRICT O F CALIFORNIA
   Case number
   (I
    fknown)                                                                                                               Q Checkifthisisan
                                                                                                                            amended fi
                                                                                                                                     ling



 OfficialForm 107
 Statem ent of FinancialA ffairs for Individuals Filing for Bankruptcy                                                                  04/19
 Be as complete and accurate as possible.Iftwo married peopl
                                                           e arefilingtogether,both areequal
                                                                                           ly responsible forsuppl
                                                                                                                 ying correcl
 information. Ifmorespace is needed,attacha separate sheetto thisform.Onthe topofany additionalpages,write yourname and case
 number(ifknown).Answereveryquestion.
   *.            Give DetaiIs AboutYourMaritalStatus and W here You Lived Before

   1.W hatis yourcurrentmaritalstatus?

         Q Married
         W Notmarried

   2. During the Iast3years,have you Iived anywhere otherthan whereyou live now?
         Q No
         Z Yes.ListalloftheplacesyouIi
                                     vedintheIast3years.Donotincl
                                                                udewhereyouli
                                                                            venow.
              Debtor1:                                          Dates Debtor1 Debtor2:                                        Dates Debtor2
                                                                lived there                                                   lived there

                                                                               Q SameasDebtor1                               Q sameasDebtor!
               5919ELMIo DR                                     yrom 2016
               Number             Street                                         Number Slreet
                                                                To ?019
               LOS ANGELES                  CA      90042
               City                         State ZlP Code                       City                  State ZtP Code

                                                                               D SameasDebtor1                               D SameasDebtor1
                                                                                                                                 From
                                                                                                                                 To


               Cily                         State ZtP Code                       City                  State   ZIP Code

   3. WithintheIast8years,didyoueverIivewilhaspouseorI         egalequivalentinacommunitypropertystateorlerrl   tory?fcommunityproperty
      statesand territoriesincludeArizona,Cali
                                             fornia,ldaho,Loui
                                                             siana,Nevada,New Mexico,Puerto Rico, Texas,Washington,andWisconsin.)
         Q No
         Z Yes.Makgsureyoufi
                           lloutScheduleH:YourCodebtors(OfficialForm 106H).

   * .
               Explain the Sources ofYour Income
OfficialForm 107                                 StatementofFinanci
                                                                  alAffairsforIndi
                                                                                 vidualsFilingforBankruptcy                        page 1
       Case 2:19-bk-22444-SK     Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                                   Desc
                                Main Document     Page 38 of 58
nebtorl      CHRISTOPHER J.W ATERS                         Case number(ffkntlkm)
             FirstName   MiddleName           LastName



 4. Di
     d you haveanyincomefrom employmentorfrom operating a business during thisyearorthetwo previous calendaryears?
    Filinthetotalamountofincomeyoureceivedfrom aIljobsandaI
                                                          Ibusinesses,includingpad-timeactivi
                                                                                            ti
                                                                                             es.
    Ifyouarefilingajointcaseandyouhaveincomethatyoureceivetogether,Iistitonl
                                                                           yonceunderDebtor1.
    Q No
    d ves.Fillinthedetail
                        s.
                                                   Debtor5                                                *--*'*-r2
                                                   Sourcesofincome         Grossincome                    Sourcesofincome         Grossincome
                                                   Check aîlthatapply.     (beforededucti
                                                                                        onsand            Checka11thatapply       (beforededucti
                                                                                                                                               onsand
                                                                           exclusions)                                            exclusions)
          From January 1ofcurrentyearuntil          Z Wages,commissi
                                                                   ons,                     jajyq Q Wages,commissions,
                                                         bonuses,ti
                                                                  ps       $                'v ''-'          bonuses,ti
                                                                                                                      ps          $
          the dateyoufil
                       ed forbankruptcy:
                                                    Z Ogerati
                                                            ngabusiness                                   Q Operati
                                                                                                                  ngabusiness
          Forlastcalendaryear:                    Q Wages,commissi ons,                                   D Wages,commi ssions,
                                                    bonuses,ti
                                                             ps         s                   16251           bonuses,ti
                                                                                                                     ps         s
          (Januaw 1toDecember31, 2018           ) B operatingabusiness                                    D operati
                                                                                                                  ngabusiness

          Forthecalendaryearbeforethat: U Wages,commissi  ons,                                            Z Wages,commi ssions!
                                 2017      bonuses,ti
                                                    ps                                       :596           bonuses,ti
                                                                                                                     ps
          (January1toDecember31,       ) ? operatingabusiness $                                           u Operatingabusiness $


 5. Did you receiveanyotherincomeduring thisyearorthetwo previous cal    endaryears?
    Include income regardlessofwhetherthatincome istaxabl
                                                        e.Examplesofotheri  ncome arealimony;chil
                                                                                                d support',SocialSecuri
                                                                                                                      ty,
    unempl oyment,and otherpublic beneftpayments'
                                                ,pensions',rentalincome;i
                                                                        nterest;di
                                                                                 vidends;moneycollected from Iawsuis,
                                                                                                                    'royalties;and
    gamblingandIotterywinnings.Ifyouarefil
                                         ingajointcaseandyouhaveincomethatyourecei
                                                                                 vedtogether,I
                                                                                             isti
                                                                                                tonl
                                                                                                   yonceunderDebtor1.
    Li
     steachsourceand the gross incomefrom eachsourceseparately.Do noti
                                                                     nclude income thatyouIisted i
                                                                                                 n Iine4.
    Q No
    A Yes.Fillinthedetail
                        s.
                                                   Debtor1                                                 De- 2
                                                   Sourcesofincome         Gross income from               Sources ofincome       Gross income from
                                                   Describe below.         each source                     Describe below.        each source
                                                                           (beforededucti
                                                                                        onsand                                    (beforededucti
                                                                                                                                               onsand
                                                                           exclusions)                                            exclusions)

          From January 1 ofcurrentyearuntil KA NV M IFV FR                $=           2250 00                                    s
                                                                                                                                  -
          the date you filed forbankruptcy:                               $.   .   .    -                                         $. . . -
                                                                          $.   .   .    .                                         $. . . -

          ForIastcalendaryear:                                            $.   .   -                  .      .        .   .   -   $. .     -
          (January1toDecember31,2018 )                                    $. . -                      . .             -           $. .     -
                                                                          $. . -                      . .             -           $. .     -




          Forthecalendaryearbeforethat:           KARYN LEVER $                        3000.00                                    $
          (January1toDecember31,2017 )                                    $                                                       $-
                                                                          $                                                       $




OfficialForm 107                      StatementofFinancialAffairs forlndividualFiling forBankruptcy                                            X ge 2
        Case 2:19-bk-22444-SK                     Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                        Desc
                                                  Main Document    Page 39 of 58
oebtor1     CHRISTO PHER J.W ATERS                                                      Gasenumberçztunownt
            FirstName       MlödleName           LastName


 *-
           List Certain Paym enls You Made Before You Filed for Bankruptcy


 6. AreeitherDebtor1'sorDebtor2'sdebts primarily consumerdebts?
      Q No.NeitherDebtor1norDebtor2hasprimarilyconsumerdebts.Constlmerdebtsaredefinedin11U.S.
                                                                                            C.j101(8)as
            'incurred byanindi
                             vidualprimaril
                                          y fora personal,famil
                                                              y,orhousehold purpose.'
            Duringthe90daysbeforeyoufil
                                      edforbankruptcy,di
                                                       dyoupayanycredi
                                                                     toratotalof$6,825*ormore?
            Q No.GotoI ine7.
            Q Yes.Listbelow eachcredi
                                    tortowhom youpaidatotalof$6,825*ormoreinoneormorepaymentsandthe
                        totalamountyou pai  d thatcreditor,Do notincl
                                                                    ude payments fordomesticsupportobligations,suchas
                        child suppod and alimony.Also,do notinclude paymentsto anattorneyforthisbankruptcycase.
            *Subjecttoadjustmenton4/01/22andevery3yearsafterthatforcasesfil
                                                                          edonorafterthedateofadjustment.
      Z Yes.Debtor1orDebtor2orbothhaveprimarilyconsumerdebts.
            Duringthe90daysbeforeyoufil
                                      edforbankruptcy,di
                                                       dyoupayanycreditoratotalof$600ormore?
            Z No.GotoI
                     ine7.
            Q Yes.Li
                   stbel
                       ow eachcredi
                                  tortowhom youpaidatotalof$600ormoreandthetotalamountyoupai
                                                                                           dthat
                        credi
                            tor.Do notincludepaymentsfordomesti
                                                              c suppodobligations,such aschildsupportand
                        alimony.Al
                                 so,do notinclude paymentstoanattorneyforthi
                                                                           s bankruptcy case.

                                                               Datesof     Totalamountpaid        Amount#oustillowe     W asthispaymentfor...
                                                               Payment

                                                                                                                        Q   Mortgage
                                                                                                                        Q   car
                  Number Street                                                                                         Q   creditcard
                                                                                                                        Q   uoanrepayment
                                                                                                                        Q   suppliersorvendors
                  Ci
                   ty                    St
                                          at
                                           e        Z1PGode                                                             Q   other

                                                                           $                    $                       D   Mortgage
                                                                                                                        D   car
                                                                                                                        Q   creditcard
                                                                                                                        Q   uoanrepayment
                                                                                                                        D   suppliersorvendors
                  City                   State      ZlPCode
                                                                                                                        D   other


                                                                                                                        Q Mortgage
                  Creditor'sName
                                                                                                                        Q car
                  Number Street                                                                                         Q creditcard
                                                                                                                        Q uoanrepayment
                                                                                                                        D suppliersorvendors
                  Ci
                   ty                    State      ZIPCode                                                             = other



Ofi
  cialForm 107                               StatementofFi
                                                         nancialAffairsforlndividuals Fising forBankruptcy                         page 3
       Case 2:19-bk-22444-SK                    Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                          Desc
                                                Main Document    Page 40 of 58
oebtorl          CHRISTOPHER J.W ATERS                                                Case number(pfAnown)
             FirstName    MiddleName           LastName



 7. W ithin 1yearbeforeyoufiled forbankruptcy,dd you make a paymenton a debtyou owed anyone who was an insider?
    lnsidersinclude yourrelati
                             ves,
                                'anygeneralpadners;relativesofanygeneralpadners;padnershipsofwhich you area generalpadneq
    corporations ofwhichyouare an offi
                                     cer,di
                                          rector,person incontrol,orownerof20% ormore ofthei
                                                                                           rvoting securities'
                                                                                                             ,and anymanaging
    agent,i
          ncl
            udingoneforabusi
                           nessyouoperateasasol
                                              eproprietor.11U.S.
                                                               C.j101.Includepaymentsfordomesticsupportobli
                                                                                                          gati
                                                                                                             ons,
    suchas chil
              d suppod and ali
                             m ony.
    d so
    Q Yes.Li
           staIIpaymentstoaninsi
                               der.
                                                            Dates of    Totalamount     Amountyoklstill Reason forthis payment
                                                            payment     paid            owe

                                                                       $               $
          lnsider'sName


          Numbef Street




          City                         State   ZIP Code


                                                                       $               $
          lnslder'sName

          Number Street




          City                         State   ZIPCode

 8 W ithin 1yearbeforeyoufiled forbankruptcy,did you make any payments ortransferany property on accountofa debtthatbenefited
   an insider?
   lnclude payments ondebtsguaranteed orcosi
                                           gned b an insider.

    H No
    Q Yes.Li
           staIIpaymentsthatbenefitedaninsi
                                          der.
                                                           Dates of     Totalamount     Amount#ou still Reason forthis payment
                                                           Pa#ment      paid            owe             Include creditor,s name


          Inslder'sName
                                                                       $               $


          Number Street




          City                         State   ZIPCode


                                                                       $                $




          City                         State   ZIP Code


OfficialForm 107                         StatementofFinancialAffairs forIndividualFiling forBankruptcy                            Page 4
         Case 2:19-bk-22444-SK                        Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                     Desc
                                                      Main Document    Page 41 of 58
oebtorl        CHRISTOPHER J.W ATERS                                                              Case number(isknown)
              FirstName         MiddleName           LastName



  @-
       z Identify LegalActions,Repossessions,and Foreclosures
 9 W ithin 1yearbeforeyoufiled forbankruptcy,were ou a partyinany Iawsui
                                                                       t,coud action,oradm inistrative proceeding?
       ListaIIsuchmatters,i
                          ncludi
                               ngpersonalinjurycases,smallcl
                                                           aimsactions,di
                                                                        vorces,coll
                                                                                  ectionsui
                                                                                          ts,paterni
                                                                                                   tyacti
                                                                                                        ons,suppodorcustodymodi
                                                                                                                              fi
                                                                                                                               cations,
       andcontractdisputes.
       Q No
       B ves.Fillinthedetails.
                                                           Natklre ofthecase                Courtoragency                                  Status ofthe case


           caseti
                tl
                 e
                                                          CONTR ACT RELATED      SUPERIO R CO URT
                                                          LAW SUIT -OTHER CIVIL courtName
                                                                                                                                           u pending
                                                          CONTRACTS CATEGORY                                                               u onappex
           sypEnosENeRovVARKETINGvCHRI
                                     STOPHERJwvens                                         247 W ggT 3qD gq-qggy'
                                                                                           Number Street                                   Q Concl
                                                                                                                                                 uded
           casenumber C1VD51720776                                                          sAN BERNARDIN'CA                     92415
                                                                                           City                  State   ZIP Code

                                                          DEBT COLLECTIO N                  SUPERIO R CO URT                               u pendi
                                                                                                                                                 ng
           casetitl
                  e                                       ACTION                           CoudName
           ELAVON 1NC V CHRISTOPHER J.WATERS                                                247 W EST 3RD STREET                           Q onappeal
                                                                                           Numser street                                   Q concl
                                                                                                                                                 uded
           Casenumber ()1V1:)51831493                                                       SAN BERNARDINICA 92415
                                                                                           City                  State   ZIPCode

 10.W ithin 1yearbefore you filed forbankruptcy,was any ofyourpropertyrepossessed,foreclosed,garni
                                                                                                 shed,attached,seized,orIevied?
    CheckaI  lthatapplyandfilinthe detalsbelow.
       Y No.Gotoline11.
       Q Yes.Fi
              llinthei
                     nformationbelow.
                                                                    Describethe property                                  Date           Value ofthe property


                                                                                                                                          $
               Creditor'sName


               Number Street                                        Explain whathappened
                                                                    Q    propertywasrepossessed,
                                                                    D    propertywasforeclosed.
                                                                    Q    propedywasgarnished.
               ci
                ty                           State ZI
                                                    Pcode           D    Propedywasattached,Seized,orIevi
                                                                                                        ed.
                                                                    Describethepropeo                                     Date            Val
                                                                                                                                            ueofthe propel


                                                                                                                                          $
               Creditor'sName


               Number Street
                                                                    Explain whathappened

                                                                    Q    Propedywasrepossessed.
                                                                    Q    Propedywasforeclosed.
               City                          State ZIPCode
                                                                    D    Propedywasgarnished.
                                                                    D    Propedywasattached,seized,orI
                                                                                                     evi
                                                                                                       ed.


Offi
   cialForm 107                                StatementofFinancialAffairs forIndivi
                                                                                   dualFilinq forBankruptcy                                       I
                                                                                                                                                  p3oe 5
          Case 2:19-bk-22444-SK                         Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                  Desc
                                                        Main Document    Page 42 of 58
oebtor1          CHRISTO PHER J.W ATERS                                                         Case number(ifknown)
                 FifstName   MiddleName             LastName




 11.W ithin 90 days beforeyou filed orbankruptcy,didanycreditor,including a bankorfinancialinsti
                                                                                               tution,setoffany amounts from your
    accounts orrefuse to make a paymentbecauseyou owed a debt?
       d Nc
       Q Yes.Filinthedetail
                          s.
                                                           Describethe actionthe creditortook                          Date action       Amount
                                                                                                                       was taken
          Creditor'sName


          Number Street
                                                                                                                                        $




          Ci
           t
           y                           State Z1PCode      Last4 di
                                                                 gitsOfaccountnumber:XXXX-

 12.W ithin 1yearbeforeyou filed forbankruptcy,was anyofyourproperty in the possessio ofan assi
                                                                                              gneeforthe benefitof
    creditors,a coud-appointed receiver,a custodian,oranotherofficial?
       ? No
       Q Yes
  '.
                 List Certain Gifts and Contributions

 13W i
     thin2yearsbeforeyoufiledforbankruptcy,didyougiveanygiftswithatotalvalueofmorethan$600perperson?
       B so
       D Yes.Filli
                 nthedetail
                          sforeachgi
                                   ft.

           Giftswithatotalvalueofmorethan$600             Describethegifts                                             Dates#ougave             Value
           perperson                                                                                                   thegifts


          PersontoW hom YouGavetheGift
                                                                                                                                            $



          Number Street


          Clty                         State ZlPCode

          Person'srelationshipto you

          GiM withatotalvalueofmorethan$600               Describethegifts                                             Dates you gave       Value
          perperson                                                                                                    the gifts


          PersontoW hom YouGavetheGift                                                                                                      $

                                                                                                                                            $

          Number Street


          City                         State ZIP Code

          Person'srelationshipto you

OfficialForm 107                              StatementofFinancialAffairs forlndividualFiling forBankruptcy                                         pzge 6
        Case 2:19-bk-22444-SK                          Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                  Desc
                                                       Main Document    Page 43 of 58
oebt
   or1             CHRISTOPHER J.W ATERS                                                         Case number(/fknowr?)
               FirstName      MiddleName           LastName




 l4.W i
      thin 2years before you filedforbankruptcy,did you give any gifts orcontributions with totalvalue ofmorethan$600 toanycharity?
    ? No
    f
      Q Yes.Fillinthedetailsforeachgiftorcontri
                                              buti
                                                 on.
            Giftsorcontributionstocharlties              Describe whatyou contributed                                    Date you         Value
            thattotalmorethan$600                                                                                        contributed


                                                                                                                                          $
         Charity'sName

                                                                                                                                          $

         Number Street


         Ci
          ty          State     ZIP Code


 '.     .          ListCertain Losses

 15.W i
      thin 1yearbefore you filed forbankruptcy orsince you filedforbankruptcy,did you Iose anything because oftheft,fire,other
    disaster,orgambling?
      ? so
      D Yes,Fillinthedetail
                          s.
            Describe the property you lostand             Describeanyinsurancecoveragefort.eIoss                         Dateofyour       Valueofproperty
            how the Ioss occurred                                                                                        Ioss             lost
                                                          lncludetheamountthatinsurancehas paid.Listpending insurance
                                                          claimson line 33ofSchedule A/8.'Property.

                                                                                                                                          $


 '.
               ListCertain Paym ents orTransfers
 16 W ithin 1yearbefore you filed f rbankruptcy,did you oranyone elseacting on yourbehalfpay ort ansferany propedyto anm ne
    you consulted aboutseeking bankruptcyorpreparing a bankruptcy petition?
    Include any attorneys,bankruptcypetitionpreparers,orcredi
                                                            tcounsel
                                                                   ing agenci
                                                                            esforservicesrequired inyourbankruptcy.
      B No
      D Yes.Fillinthedetail
                          s.
                                                          Description and value ofany propertytransferred                Date paymentor   Amountofpayment
                                                                                                                         transferwas
            PersonWhoWasPald                                                                                             made


            Number St
                    reet                                                                                                                  $

                                                                                                                                          $
            City                    State   Z1P Code


            Emallorwebsiteaddress

            PersonW hoMadethePayment,ifNotYou


Offi
   cialForm 107                               StatementofFinancialAffairs forIndivi
                                                                                  dualFiling forBankruptcy                                        Page 7
       Case 2:19-bk-22444-SK                        Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                             Desc
                                                    Main Document    Page 44 of 58
oebt
   orl          CHRISTOPHER J.W ATERS                                                        Case number# knowr
                                                                                                              /?)
                FirstName   Middle Name         LastName



                                                       Descriptionandvalueofanypropertytranlferred                  Datepaymentor Amountof
                                                                                                                    transferwas made payment

         PersonW hoWasPaid
                                                                                                                                  $- - - -
         Number Street
                                                                                                                                  $- - -


         Clty                    State    ZIPCode


         Emallorwebsiteaddress

         PersonW hoMadethePayment,lfNotYou

 17.W ithin1yearbeforeyoufiledfrbankruptcy,did youoranyoneelseactingonyourbehal
                                                                              fpayortansferanypropeX toanw newho
    prom i
         sed to help you dealwi
                              thyourcredi tors orto makepaymen/ to yourcredi
                                                                           tors?
    Do notincl
             ude any paymentortransferthatyouIisted onIine 16.
    6 No
    L Yes.Filinthedetai
                      ls.
                                                       Description and value ofanypropertytransferred               Date paymentor Amountofpayment
                                                                                                                    transferwas
                                                                                                                    made
         PersonW hoW asPaid

         Number Street                                                                                                            $

                                                                                                                                   $
         City                    State    ZIPCode
 18.W ithin 2years beforeyoufiled forbankruptcy,did yousell,trade,orotherw ise transferany property to anyone,otherthan propedy
    transferred in the ordinary course ofyourbusiness orfinancialaffairs?
    Incl
       udebothoutri
                  ghttransfersandtransfersmadeassecurity(suchasthegrantingofasecurityinterestormortgageonyourpropedy).
    Do notincl
             udegiftsand transfersthatyou have al
                                                ready I
                                                      isted onthisstatement.
    6 No
    D Yes.Filinthedetail
                       s.
                                                       Descriptionandvalueofpropeo           Describean#pfopeX orpaymenl recei
                                                                                                                             ved       Datetransfer
                                                       transferred                           ordebtspaid Inexchange                    was made
         PersonWhoReceivedTransfer

         Number Street



         City                    State    ZIPCode

         Person'srelationship toyou


         PersonW hoReceivedTransfer

         Number Street



         csty                    state    ZIPcode
         Person'srelationship toyou

Offici
     alForm 1O7                             StatementofFinancialAWairs forlndividualFiling forBankruptcy                                 page 8
        Case 2:19-bk-22444-SK                          Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                     Desc
                                                       Main Document    Page 45 of 58
oebtor1           CHRISTOPHER J.W ATERS                                                          Case number(drknokvr?)
               FirstName       MiddleName          LastName




 19,W ithin 10 years before you filed forbankruptcy,didyou transferany propertyto a self-settled trustorsim ilardeviceofwhich you
      areabenefici
                 ary?(Theseareoftencal
                                     ledasset-protectiondevices.j
      ? so
      Q Yes.Filli
                nthedetail
                         s.
                                                         Description and value ofthe propertytransferred                                          Date transfer
                                                                                                                                                  was made

          Nameoftrust




 '.
        ; LI*tC*e ln FlnanelalAee@unllrInltrum lntlvlaf. plplgllRlxllr*nd lllrag. Unltl
 2:.W i
      thin 1yearbefore you filed f rbankruptcy,were any financialaccounts orinstrumena held in yourname,orforyourbenefit,
    closed,sold,moved.ortransferred?
    Includechecking,savings,money market,orotherfinancialaccoun/ ;certificates ofdeposit;shares in banks,creditunions,
    brokerage houses,pensionfunds,cooperatives,associ   ations,and otherfinancialinstitutions.
      ? No
      Q Yes.Fislintheueuils.
                                                          Last4 digits ofaccountnum ber     Type ofaccountor              Dateaccountwas     Lastbalancebefore
                                                                                            instrument                    closed,sold,moved, closing ortransfer
                                                                                                                          ortransferred

           NameofFinancialInstitution
                                                          XXXX-                             Q   cbeckinq                                      $
           Number Street                                                                    Q   savings
                                                                                            Q   Moneymarket
                                                                                            Q   Brokerage
           City                    State    Z1P Code
                                                                                            Q   other

                                                          xxxx-                             Q checking                                        $
           Nam eofFinancialInstitution
                                                                                            Q savings
           Number street                                                                    Q Moneymarket
                                                                                            Q Brokerage
                                                                                            Q other
           City                    state    zIPcode

 21.Do you now have,ordid you have within 1yearbefore youfiled forbankruptcy,any safe depositbox orotherdepositoe for
    securities,cash,orothervaluables?
      B No
      Q Yes.Fillinthedetails.
                                                          w ho else had access to it?                  Describethe contents                           Do you still
                                                                                                                                                      have it?
                                                                                                                                                      Q No
           NameofFinancialInstituti
                                  on                     Name              '   '                '                                                     D Yes
           Number Street                                 Number Stre-'
                                                                    et


                                                         City      State       ZIPcode
           City                    State    ZIPCode


Offi
   cialForm 107                               StatementofFinancialAffairsforlndividualFiling forBankruptcy                                           gage 9
          Case 2:19-bk-22444-SK                       Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                 Desc
                                                      Main Document    Page 46 of 58
Debtor1            CHRISTOPHER J.W ATERS                                                                Case number(ifknowp)
                 FirstName   MiddleName              LastName


22.Have#oustored propertyin astorage unitorplace otherthanyourhomewithin 1yearbeforeyou filed forbankruptcy?
      H No
      Q Yes.Fillinthedetails.
                                                           W ho else has orhad accessto it?                  Describethe contenw                 Do you still
                                                                                                                                                 have it?

                                                                                                                                                 Q No
            NameofStorageFacil
                             ity                           Name                                                                                  Q Yes
            Number Street                                  Number Street

                                                           CityState ZIP Code
            City                   State   ZIPCode

  '
      , '          Idlnllfy Frop*dy Y@u Hlld leClntr@lf@rM m lon. EI**
 23.Do you hold orcontrolany propertythatsomeoneelse owns? Includeany property you borrowedfrom ,are storing for,
    orhold intrustforsomeone.
      d No
      Q Yes.Fillinthedetails.
                                                          W here isthe property?                             Describe the property          Value


            Owner'sName                                                                                                                     $-
                                                          Number Street
            Number Street


                                                          City                      State     ZIPCode
            City                   State   ZIP Code
  '
      :   1        *1v* 1*1*11* Aboulenvlr@nm lntllInflrm ltlon
 Forthe purpose ofPart10,the following definitionsapply:
 z Environmentallaw means any federal,state,orIocalstatute orregul
 ?                                                                    ation concerning pollution,contam ination,rel
                                                                                                                  eases of
    hazardousortoxicsubstances,w astes,orm aterialinto the air,Iand,soil,sudace water,groundwater,orothermedium ,
    including statutes orregulations controlling the cleanup ofthesesubstances,wastes,ormaterial.
      SitemeansanyIocation,facility,orproperty as defined underanyenvironmentalIaw,whetheryou now own,op e,or
      utilize i
              torused to own,operate,orutilize it,includin disposalsites.
      Hazardous materialmeansanything an environmentalIaw definesasa hazardous waste,hazardous substance,toxic
      substance,hazardous m aterial,pollutant,contam inant,orsim ilarterm .
 ReportaIInotices,releases,and proceedingstatyou know about,regardless ofwhenthey occu rred.

 24.Has any governmentalunitnotified youthatyou may be liableor potentially Iiabl
                                                                                e underorin violation ofan environmentall
                                                                                                                        aw?

      d No
      Q Yes.Fillinthedetails.
                                                           Governmentalunit                      Environmentallaw,ifyotlknow it         Dateofnotlce


          Nameofsite                                      Governmentalunit

          Number Street                                   Number Street

                                                          City               State Z1P Code


          City                  State      ZlPCode


OfficialForm 107                              StatementofFinancialAffairsforlndividualFiling forBankruptcy                                   page 10
          Case 2:19-bk-22444-SK                      Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                      Desc
                                                     Main Document    Page 47 of 58
oebtor1        CHRISTOPHER J.W ATERS                                                              Case number(ifknown)
               FirstName     MiddleName          LastName



 25.Haveyou notified anygovernmentalunitofan rel
                                               ease ofhazardous material?
        B No
        Q Yes.Fillinthedetails.
                                                       Governmentalunit                       EnvironmentalIaw,ifyou know it                 Dateofnotice


            Nameofsite                                 Governmentalunit

            Num ber Street                             Num ber Street


                                                       City               m ate ZlP Code

            City                 State    ZIP Code

 26.HaveyoubeenapartyinanyjudicialoradministrativeproceedingunderanyenvironmentalI
                                                                                 aw?Includesettlemenl andorders.
        d No
        Q Yes.Fillinthedetails.
                                                         Courtoragency                            Nature ofthe case                             statusofthe
                                                                                                                                                case

           casetitl
                  e                                      CourtName                                                                              Q Pending
                                                                                                                                                Q onappeal
                                                         Number Street                                                                          Q concluded
           Case num ber                                 City                  State ZIPCode

  ' '
                   *1v* p*talll A*--u1 Y*urBulln@ll orC/nn--tlonl 1. Any Bullnlgl
 27.W ithin 4years beforeyoufiled forbankruptcy,did you own a businessorhave any ofthe following connectionsto anybusi                             ?
           Q A soleproprietororself-employed inatrade,profession,orotheractivi
                                                                             ty,ei
                                                                                 therfull-timeorpart-time
           Y Amemberofalimitedliabilitycompany(LLC)orlimitedliabilitypartnership(LLP)
           Q A partnerinapadnership
           Y Anoficer,director,ormanagingexecutiveofacorporation
           Q AnownerofatIeast5% ofthevotingorequi
                                                tysecuritiesofacorporation
        Q No.Noneoftheaboveapplies.Goto Part12.
        Z Yes.Checkallthatappl
                             yaboveandfillinthedetailsbelow foreachbusiness.
           KARYN LEVER GRO UP INC           Describethenatureofthebusiness                                      EmployerIdentification number
                                                                                                                Do notinclude SocialSeGurity numberorITIN.
            BusinessNam e
                                                        SERVICE BUSINESS
            1001FREMONT AVE #3763                                                                               elN: XX-XXXXXXX
            Num ber Street
                                                         Name ofaccountantorbookkeeper                          Dates business existed


            SOUTH PASADECA                91030                                                                 From 2014 To 2018
            City                  State   ZIPCode
            RESTART SOLAR LLC                            Describethenatureofthebusiness                         EmployerIdentitkationnumber
                                                                                                                Do notinclude SocialSecurity num berorITIN.
            BusinessName
                                                        SERVICE BUSINESS
            90 EAST STOW ELL STREET                                                                             EIN.
                                                                                                                   .UNKNQW N
            Number Street
                                                         Nameofaccountantorbookkeeper                           Dates business existed
                                                        N/A
            UPLAND                CA      91786                                                                 From 2014 To 2017
            City                  State   ZIPCode

OficialForm 107                             StatementofFinancialAffairsforlndividualFilingforBankruptcy                                           9290 11
         Case 2:19-bk-22444-SK                       Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                   Desc
                                                     Main Document    Page 48 of 58
oest
   orl        CHRISTOPHER J.W ATERS                                                           Case number(ifknow'n)
               FirstName    Middle Name          LastName



                                                        Describe the nature ofthe business                   EmployerIdentification number
                                                                                                             Do notinclude SocialSecuritynumberorITIN.
            Business Name
                                                                                                             EIN:          -
            Number Street                               Name ofaccountantorbookkeeper                        Dates business existed


                                                                                                             From              To
            City                  State   ZIP Code



 28.W ithin 2 years before you filed forbankruptcy,did you give afinancialstatementto anyone about yourbusiness? IncludeaIIfnancial
    institutions,creditors,orotherparties.
       d so
       Q Yes.Fillinthedetailsbelow.
                                                        Dateissued


            Name                                        MM /nn/yyyy


            Number Street




            City                  State   ZlP Code




 ' :
                   llgn Bllow

        IhavereadtheanswersonthisStatementofFinancialAffa/rsandanyattachments,andIdeclareunderjenaltyofperjurythatthe
        answers aretrueand correct.Iunderstand thatmaking afalse statement,concealing propedy,orobtainlng money orproperty by fraud
        in connection wi
                       th a bankruptcy casecan resultinfines up to $250,000,orimprisonmentforupto 20years,orb0th.
        18U.S.
             C.99152,1341,1519,and3571.

        x                                               '            #
            Signature ofD btor1                                          SignatureofDebtor2

            Date/3                    /                                  oate
        Didyoua chad ionalpagesto YourStatementofFinancialAHairsforIndividualsFilingforBankruptcy(OfficialForm 107)1
                                                                                                                   /
        u No
        d yes

        Didyou pay oragreeto pay someonewho is notan attorney to help you filloutbankruptcy forms?
        ? No
        D Yes.Nameofperson                                                                          .Attachthe8ankruplcyPetitionPreparer'
                                                                                                                                        sNoti
                                                                                                                                            ce,
                                                                                                      Declaration,andSignature(Offi
                                                                                                                                  cialForm 119).



Offi
   cialForm 107                             StatementofFinancialAffairsforlndividualFiling forBankruptcy                                     page 12
    Case
Re:Chr     2:19-bk-22444-SK
     istopher J.W aters                 Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40   Desc
                                        Main Document    Page 49 of 58
O verflow -Statem entofFinancialA ffairs
Q uestion 9:
 Case Title           ChristopherJ.W aters v.Kyle DeMarini
                                                         s
 Case Number          C1V951720776
 Nature OfCase        Fraud Iawsui
                                 tagainstex-business partner.
 CourtOrAgency        Superi
                           orCourt

 Street               247W est3rdStreet
 City                 San Bernardino

 State                CA
 Zipcode              92415




Overflow -StatementofFinancialAffairs                                                           Page 1of1
            Case 2:19-bk-22444-SK                     Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                    Desc
                                                      Main Document    Page 50 of 58
                @     . #     @ :*   #      e *


oebtor1         CHRISTOPHER J.W ATERS
                 FirstName               MiddleName           LastName
Debtor2                                                         ..
(Spouse,iffiling) FirstName              MiddleName           LastName
unitedstatesBankruptcycourtforthe: CENTRAL DISTRICT O F CALIFORNIA
Case number                                                                                                                Q checki
                                                                                                                                  fthisisan
(Ifknown)                                                                                                                     amended filing


  O #icialForm 108
  Statem ent of Intention for Individuals Filing U nder C hapter 7                                                                      l2/ls
  Ifyou are anindividualfiling underchapter7,#ou mustfilloutthis form i
                                                                      f:
  * credi tors haveclaimssecured byyourproperty,or
   * you have Ieased personalpropedy andthe lease has notexpired.
  You mustfilethis form with the courtwithin30days afteryoufileyourbankruptcy petition orby the date setforthe meeting ofcreditors,
  whicheveri s earlier,unl
                         ess the courtextendsthe timeforcause.You mustalso sen copies to the credi tors and lessorsyou Iistonthe form .
  I
  ftwomarriedpeoplearefilingtogetherinajointcase,bothareequallyresponsibleforsupplying correctinforon.
  Both debtors mustsignand date the form .
  Be as complete and accurate as possible.Ifmore space is needed,attach aseparatesheetto thisform .On the top ofanyadditionalpages,
  writeyournameandcasenumber(ifknown).
    ' .
                    LislYourC reditors W ho Have Secured Claim s

    1.Foranycreditorsthatyou Ii
                              sted inPad 1ofScheduleDJCreditors Nho HaveClafmsSctlredbyProperty (OfficialForm 1Q6D),fillinthe
          information below.

          ldentifythecredi
                         torandthe propertythati
                                               s collateral              W hatdo you intend to dowiththe propeo that   Did youclaim the property
                                                                         securesa debt?                                as exem pton ScheduleC?
          Credi
              tor's                                                      Q Surrenderthepropedy.                        Q No
          nam e:       CAPITAL ONE AUTO FINANCE
                                                                         Q Retainthepropedyandredeemi
                                                                                                    t.                 Y Yes
          Descriptionof VEHICI. E TRAVW ERSE CHEVRO LET                  Q Retainthepropedyandenlerintoa
          propedy
          securi
               ng debt:                                                    ReamrmationAgreement.
                                                                         Z Retainthepropedyand(
                                                                                              expl
                                                                                                 ainl:
                                                                            CONTINUE MAKING PAYM ENTS

          Credi
              tor's                                                      Q Surrendertheproperty.                       2 No
          name:        TD AUTO FINANCE
                                                                         Q Retainthepropedyand redeem i
                                                                                                      t.               Q Yes
          Descriptionof VEHICLE SILVERADO 1500                           Z Retainthepropedyandenterintoa
          propedy       CHEVROLET                                          Reamrm ationAgreement.
          securing debt:
                                                                         Q Retainthepropedyand(
                                                                                              expl
                                                                                                 ain):

          Credi
              tor's                                                      Q Surrendertheproperty.                       Q No
          nam e:
                                                                         Q Retainthepropedyand redeem i
                                                                                                      t.               Q Yes
          Descriptionof
          property                                                       D Retainthepropedyandenterintoa
          securi
               ngdebt:                                                     ReaffkmationAgreement.
                                                                         Q Retainthepropedyand(
                                                                                              expl
                                                                                                 ain):

          Credi
              tor's                                                      Q Surrenderthepropedy.                        D No
          nam e:
                                                                         D Retainthepropert
                                                                                          yand redeem i
                                                                                                      t.               U Yes
          Description of
          propedy                                                        Q Retainthepropedyandenterintoa
          securing debt:                                                   Reaffi
                                                                                rmationAgreement.
                                                                         Q Retai
                                                                               nthepropertyandIexplai
                                                                                                    n):

  Offici
       alForm 108                         StatementofIntention forIndividuals Filing UnderChapter7                             Page 1
            Case 2:19-bk-22444-SK     Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                    Desc
                                      Main Document    Page 51 of 58
                  CHRISTOPHER J.W ATERS                         Casenumberthfknown)
                  FirstName     MiddleName     LastName


   ' .
                  ListYour Unexpired PersonalProperty Leases

  Forany unexpired personalpropertyIeasethatyouIi
                                                stedinScheduleG;W ecutory Contractsa d UnexpiredLeases(OfficialForm 106G),
  fillin the information below .Do notlistrealestate leases.Unexpired Ieases areleases thatare stillin effe t;the lease period has notyet
  ended.Youmayassumeanunexpired peoonalpropertyI
                                               easeifthetrusteedoesnotassumei
                                                                            t.11U.S.
                                                                                   C.j365(p)(2).
          Descfibe yourunexpired pea onalproperty Ieases                                                     W illthe Iease t- assum ed?

         Lessor'sname:                                                                                      Q Nc
         Description ofleased                                                                               Q Yes
         propedy:

         Lessor's name:                                                                                     Q No
         Description ofIeased                                                                               D Yes
         propedy:

         Lessor's nam e:                                                                                    Q so
         Descripti
                 on ofI
                      eased                                                                                 Q Yes
         propedy:


         Lessor'snam e:                                                                                     Q No
                                                                                                            Q yes
         Descripti
                 on ofIeased
         propedy:

         Lessor'sname:                                                                                      Q No
                                                                                                            Q Yes
         Descripti
                 onofIeased
         property:

         Lessor'sname:                                                                                      Q No
                                                                                                            D yes
         Descripti
                 onofIeased
         propedy:


         Lessor'sname:                                                                                      Q No
                                                                                                            Q Yes
         Descripti
                 onofIeased
         propedy:


   '-
                  lign Below


     Underpenaltyofperjury,IdeclarethatIhaveindicatedmyintentionaboutanypropertyofmyestatethatsecuresadebtandany
     peoonalpropertythatIssubjecttoanune pired I
                                               ease.

   x                                                       x
         Signature ofD tor1                                    Signature ofDebtor2
         Date z
              j
              -
                                     .                         Date
             MM     DD / YYYY                                         MM / DD / hf''t'm



OfficialForm 108                             StatementofIntention forIndividuads Filing UnderChapter7                        Page 2
'
              Case 2:19-bk-22444-SK                       Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                Desc
                      @     . @    @ @*     #       .   *
                                                         Main Document     Page 52 of 58
                                                                                                        *    @ - #@ @      . # *   e:          @     . @
                                                                                                    @           â     .@
     nebtor1        CHRISTO PHER J.W ATERS
                      FirslName                 MiddleName            LaslName        -
                                                                                                        1.There isnopresum pti
                                                                                                                             on ofabuse.
     Debtor2
     (Spouse.Iffiling) Firstsame                MiddteName            -
                                                                      lastName                     Q 2.Thecal
                                                                                                            culationtodeterminei
                                                                                                                               fapresumptionof
     UnitedStat
              esBankruptcyCourtforthe:CENTRAL DISTRICT OF CALIFORNIA                                        abuse applies willbe m ade underChapter7
                                                                                                            MeansTestCalculation(OfficialForm 122A-2).
                                                                                                   Q 3.TheMeansTestdoesnotappl
                                                                                                                             ynow becauseof
                                                                                                            qual
                                                                                                               ified m ili
                                                                                                                         tarysef
                                                                                                                               vice butitcoul
                                                                                                                                            d appl
                                                                                                                                                 yIater.


                                                                                                   Q checkifthisisanamendedfiling

    O fficialForm 122A- 1
    c hapter 7 Statem ent of Y our C urrent M onthly Incom e                                                                                                1n/19
    Beas completeand accurate as possible.lftwo married people are filing together,both are equallyresponsibleforbeing accurate.lfmore
    space is needed,attach a separate sheetto thisform.Includethe Iine numberto which the additionalinformation applies.On thetop ofany
    additi
         onalpages,writeyournameandcase number(ifknown).lfyou believethatyouareexemptedfrom apresumptionofabusebecauseyou
    do nothaveprimarilyconsumerdebts orbecauseofquali
                                                    fying military service,complete and file StatementofExemption from Presumption of
    AbuseUnder# 707(b)(2)(Offi
                             cialForm 122A-1Supp)withthisform.
       ' .
                     Callulate YourcurrentM onthly Income

       1.W hatis yourm aritaland filing status?Checkone only.
             D Notmarried.FilloutColumnA,Iines2-11.
             Q Marriedandyourspouseisfilingwithyou.FiloutbothCol   umnsAandB,Iines2-11.
             Q Marriedand yourspouseisNOTfilingwithyou.Youand yourspouseare:
               D Li  vingin thesamehouseholdandarenotlegallyseparated.FilloutbothColumnsAandB,Ii   nes2-11.
               D LivingseparatelyorareIegallyseparated.FilloutColumnA,I  ines2-11'
                                                                                 ,donotfiloutColumnB.Bycheckingthisbox,youdeclare
                    underpenaltyofperjurythatyouandyourspousearelegall
                                                                     yseparatedundernonbankruptcyI
                                                                                                 aw thatappli
                                                                                                            esorthatyouandyour
                    spousearelivi
                                ngapartforreasonsthatdonotincludeevadi
                                                                     ngtheMeansTestrequirements.11U. S.C.!7û7(b)(7)(B).
             Fillin the average monthlyincomethatyou received from aIlsources,derived during the6 fullmonths before youfile this
             bankruptcycase.11U.S.C.ï 101(10A).Forexampl
                                                       e,ifyouarefi
                                                                  lingonSeptember15,the6-monthperiodwouldbeMarch1through
             August31.Ifthe amountofyourmonthlyincome varied during the 6 months.add the incomeforalI6 monthsand divide the totalby6.
             Fi
              llinthe result.Do notinclude any i
                                               ncomeamountmore thanonce.Forexampl  e,ifbothspousesown the same rentalproperty,putthe
             i
             ncomefrom thatpropedy inonecolumnonly.I
                                                   fyou have nothing to reportforany Ii
                                                                                      ne,write $0 in the space.
                                                                                                    Colum n A              Column B
                                                                                                    Debtor1                Debtor2or
                                                                                                                           nondiling spouse
       2. Yourgrosswages,salary,tips,bonuses,overtime,and comm i
                                                               ssions
             (beforeaIIpayrolldeducti
                                    ons).                                                               $ 1000.00
       3.Al
         C imonyand maintenancepayments.Donoti
                                             ncludepaymentsfrom aspousei
                                                                       f                                $      0.00
             olumnB i sfiled in.
       4.Allam ounts from any sourcewhich are regularlypaid forhousehold expenses
          ofyou oryourdependents,including child support Include regul   arcontri
                                                                                butions
          from an unmarri  ed partner,members ofyourhousehold,yourdependents,parents,
          and roommates.Include regularcontributi  onsfrom aspouseonlyifCol
                                                                          umnB i  s not
          filled in.Do notinclude paymentsyou Iistedon Iine 3.                                          $ 250.00
       5. Netincome from operating a business,profession, Debtor1 Debtor2
          orfarm
             Grossreceipts(beforeaIIdeducti
                                          ons)                   s 0,00
             Ordinaryandnecessaryoperatingexpenses             - $ 0.00-$
             Netmonthlyincome from a business,                                             Copy
                                               professi
                                                      on,orfarm $ 0.00                     j
                                                                                           wre@ $              0.00         $
       6. Netincomefrom rentaland otherrealproperty                   Debtor1    Debtor2
             Grossreceipts(beforeaIIdeducti
                                          ons)                         $ 0.00 $
             Ordi
                naryand necessaryoperatingexpenses                -
                                                                       $0.00-$
             Netmonthlyincome from rentalorotherrealproperty                               copy
                                                                       $ 0,00 $   -    -
                                                                                           here@        $      0.00         $
             Interest,dividends,and royalties                                                           $      0.00         $


    Offici
         alForm 122A-1                            Chapter7 StatementofYourCurrentMonthly Income                                                    Paêo 1
            Case 2:19-bk-22444-SK                             Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                                                          Desc
                                                              Main Document    Page 53 of 58

oebtor1            CHRISTOPHER J.W ATERS                                                                               Casenklmbert
                                                                                                                                  irknownl
                   FirslName         MiddleName              LastName

                                                                                                                            Colum nA                  ColumnB
                                                                                                                            Debtor1                   Debtor2 or
                                                                                                                                                      non-filingspouse
  8. Unemploymentcompensati
                          on                                                                                                  $         0.00             $
           Donotenterthe amountifyoucontend thatthe amountreceived wasa benefit
           undertheSocialSecuri
                              tyAd.Instead,I
                                           istithere:.,.................. ......ê
              Foryou..... ,..... ...... ..................................,....... $                  0.00
              Foryourspouse................................ .,.................... $
  9. Pension orretirem entincome.Do noti  nclude anyamountrecei vedthatwasa
     benefitunderthe SocialSecurityAct.Also,exceptas stated inthe nextsentence,do
     n0tinclude anycompensation,pension,pay,annui  ty,orall
                                                          owance pai d by the
           UnitedStatesGovernmentinconnecti
                                          onwithadi
                                                  sabil
                                                      i
                                                      ty,combat-rel
                                                                  atedinjuryor
           disabili
                  ty,ordeath ofamemberofthe uniformed services.lfyou recei
                                                                         ved any retired
           paypaid underchapter61oftitle 10,then i
                                                 nclude thatpay onl
                                                                  ytothe extentthati t
           do es notexceed the amoun
                                   t of
           retiredunderanyprovisionoftiret
                                         ired pay t
                                                  o whi
                                                      c h youwou ld ot
                                                                     her
                                      tle10otherthanchapter61ofthattitlewi
                                                                         s e be enti
                                                                                   t
                                                                                   le d if                                    $         0.00
                                                                                                  .                                                      $
  10.Incomefrom alIothersources notIisted above.Speci      fythe source and amount.
     Do notinclude any benests received underthe Soci alSecurityAct;paymentsrecei  ved
     asa victim ofawarcrim e,acrime agai nsthumani  ty,orinternationalordom esti
                                                                               c
     terrorism;orcompensation,pension,pay,annui  ty,orallowance paid bythe Uni ted
           StatesGovernmenti
                           nconnecti
                                   onwithadisabi
                                               lity,combat-rel
                                                             atedinjuryordisabil
                                                                               ity,or
           death ofa memberofthe uni formed services.Ifnecessary,I
                                                                 istothersourcesona
           separate page and putthetotalbelow.
                                                                                                                              $        0.00              $
                                                                                                                              $                          $
            Totalamcuntsfrom separate pages,i
                                            fany.                                                                          +$                         +$
  11.Calculate yourtotalcurrentmonthly income.Add Iines2 through 10foreach
     colum n.Then addthetotalforCol
                                  umnA tothe totalforColum nB.                                                                $ 1250.00 +                $          0.00 = $ 1250.00
                                                                                                                                                                             Totalcurrent
                                                                                                                                                                             monthlyincome
   '
       ,             Determ ine W hetherthe Means TestApplies to You

  12.Calculate yourcurrentmonthly incom eforthe year.Fol
                                                       low these steps:
           12a. Copyyourtotalcurrentmonthl
                                         yincomefrom Iine11...........,
                                                                      ......,.,
                                                                              ........,............................,..........,.........copyline11heree                      $ 1250.00
                Mul
                  tiplyby12(thenumberofmonthsinayear).                                                                                                                       x 12
                   The resulti
                             syourannualincome forthispad oftheform .                                                                                                        $ 15000.00
  13.Calculate the median fam ily incomethatapplies to you.Foll
                                                              ow thesesteps:
           Fi
            llinthestateinwhi
                            chyouI
                                 i
                                 ve.                                                CA
           Fi
            llinthe numberofpeopl
                                e inyourhousehol
                                               d.

           Fillinthe medianfamilyincome foryourstate and size ofhousehold.....................................................................
                                                                                                                                             .................,,......
                                                                                                                                                                     ..13.   $ 57962.00
           To find a Ii
                      stofappli
                              cable median income amounts,go online using the linkspecified inthe separate
           i
           nstructionsforthisform.ThisIistmayal so be avail
                                                          able atthe bankruptcyclerk'soffice.

  14.How do the lines com pare?

           14a.2 Line 12b is Iessthan orequalto Iine 13.Onthetop ofpage 1,checkbox 1,There isno presumption ofabuse.
                      Gotc Part3.


           14b.Q Line12bi
                        smorethanIi
                                  ne 13.Onthetopofpage1,checkbox2,Thepresumptionofabusei
                                                                                       sdeterminedbyForm 122A-2.
                      Go to Part3and filloutForm 12M -2.




Offi
   cialForm 122A-1                                       Chapter1 StatementofYourCurrentMonthly Income                                                                        pa9e2
        Case 2:19-bk-22444-SK            Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                            Desc
                                         Main Document    Page 54 of 58

Debtor1    CHRISTOPHER J.W ATERS                                                 Case npmberçitknown,
           FirstName     MiddleName      LastName

   '-
             lign Below
            Bysignighere,l eclare un     penalt ofp   rythatthe informati
                                                                        onon thisstatementand in any attachments istrue and corred.

            x                                                               x
                Signature ofDebtor                                              Signature ofDebtor2
                Date't)z z    <.>
                    M / DD /YFYY
                                z/                                              xeMM /DD        /YYYY

                Ifyou checked Ii
                               ne 14a,do NOT fi
                                              lloutorfil
                                                       e Form 122A-2.
                lfyou checked Ii
                               ne 14b,filloutForm 122A-2 andfil
                                                              eitwi
                                                                  ththisform.




Offi
   cialForm 122A-1                    ChapterT StatementofYourCurrentMonthl
                                                                          y lncome                                           Page 3
Case 2:19-bk-22444-SK         Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40                 Desc
                              Main Document    Page 55 of 58




UNITED STATES BANKRUPTCY COURT FO R THE

 CENTRAL DISTRICT O F CALIFO RNIA

 In re:                                        )
                                               )
    C HR ISTO PHER J.W ATERS                   )      Chapter7
                                               )
                              Debtor.          )
                                  I




                           DECLA RATIO N O F PRO SE ASSISTANCE


   1, CHRISTO PHER J.W ATERS ,receivedfreeIegalassistanceinpreparing
   my bankruptcy forms from the Iegalaid nonprofitUpsolve.Upsolve isa nationalI
                                                                              egalaid nonprofit
   funded by the LegalServices Corporation and leading philanthropic foundations.Itprovides free
   Chapter7 assistance forIow-incom e debtorswho need a fresh stad butcannotasord counsel.


   Upsolve isnotmy attorney.lam filing thiscase withouta lawyeror''pro se.''Becaue Upsolve
   hasprovided i
               ts services pro bono,Upsolve is nota petition preparerunderSection 11Q ofthe
   Bankruptcv Code,and OfficialForm 119 is notrequired and has notbeen provided.




   X              N                                  Date:/J
                                                           'wv Tz?d)
          Signatur of ebtor1,Filing Pro Se
                       '
                      .z




                                      Upsolve ContactInformation:
                                      TINA TRAN,MANAGING ATTORNEY

                                        TINA@ UPSOLVE.ORG
Case 2:19-bk-22444-SK   Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40      Desc
                        Main Document    Page 56 of 58



                   CENTRA L D ISTR ICT O F C ALIFO RNIA
               IN THE UNITED STATES BANKRUPTCY CO URT FOR THE




 IN RE:                              )
                                     )
                                     )        Case No.
 CHRISTOPHERJ.WATERS              Ll )
            Debtor.                  )        Chapter7


                            VERIFICATION O F M ATRIX


 The above nam ed debtorhereby verifies thatthe attached ListofC reditors is true
 and correctto the bestofhis/her/theirknow ledge.


 oate:&                  t;
                                           DebtorSigna re
  Case 2:19-bk-22444-SK          Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40   Desc
                                 Main Document    Page 57 of 58


Amex
Po Box 297871
Fod Lauderdale,FL 33329



CapitalOne Auto Finance
Po Box 60511
City OfIndustry,CA 91716



Consolidated ElectricalDistributors Inc
MichaelW ayne Esq
Los Angeles,CA 90049




Elevon Inc
2 Concourse Pkwy Ste 800
Atlanta,GA 30328



Home DepotCreditServices
P O Box 790328
StLouis,MO 63179



Karyn Lever
5919 EIM io Dr
LosAngeles,CA 90042



Syncb Care Credit
950 ForrerBl
           vd
Kettering,OH 45420
  Case 2:19-bk-22444-SK   Doc 1 Filed 10/22/19 Entered 10/22/19 12:28:40   Desc
                          Main Document    Page 58 of 58


SunpowerCorporation
77 Rio Robles
San Jose,CA 95134



Td Auto Finance
Po Box 100295
Columbia,SC 29202
